 



Exhibit 10.3
EMPLOYEE MATTERS AGREEMENT
BY AND BETWEEN
HILLENBRAND INDUSTRIES, INC.,
AND
BATESVILLE HOLDINGS, INC.
DATED AS OF MARCH 14, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page ARTICLE 1.
DEFINITIONS

1.1
  General     1  
1.2
  References; Interpretation     8   ARTICLE 2.
GENERAL PRINCIPLES

2.1
  Assumption and Retention of Liabilities; Related Assets     9  
2.2
  SpinCo Participation in RemainCo Benefit Plans     10  
2.3
  Comparable Compensation and Benefits     10  
2.4
  Service Recognition     10  
2.5
  Approval by RemainCo As Sole Stockholder     11  
2.6
  Transfer of Assets     11   ARTICLE 3.
QUALIFIED DEFINED BENEFIT PLANS

3.1
  Establishment of SpinCo Pension Plan     11  
3.2
  SpinCo Pension Plan Participants     12   ARTICLE 4.
QUALIFIED DEFINED CONTRIBUTION PLANS

4.1
  RemainCo Savings Plan; SpinCo Savings Plan     15  
4.2
  RemainCo Sales Executives Plan; SpinCo Sales Executives Plan     16   ARTICLE
5.
HEALTH AND WELFARE PLANS

5.1
  Health And Welfare Plans     17  
5.2
  Reimbursement Account Plan     20  
5.3
  Retiree Medical Coverage     21  
5.4
  Time-Off Benefits     22   ARTICLE 6.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

6.1
  SpinCo Supplemental Pension Plan     22  
6.2
  SpinCo Board of Directors’ Deferred Compensation Plan     23  
6.3
  SpinCo Executive Deferred Compensation Program     24  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page ARTICLE 7.
LONG-TERM INCENTIVE AWARDS

7.1
  Treatment of Outstanding RemainCo Options     25  
7.2
  Treatment of Outstanding RemainCo Deferred Stock Awards     28  
7.3
  Cooperation     30  
7.4
  SEC Registration     31  
7.5
  Savings Clause     31   ARTICLE 8.
ADDITIONAL COMPENSATION MATTERS; SEVERANCE

8.1
  Annual Incentive Awards     31  
8.2
  Individual Arrangements     32  
8.3
  Severance Plans     32  
8.4
  Workers’ Compensation Liabilities     32  
8.5
  Sections 162(m)/409A     33  
8.6
  Director Fees     33   ARTICLE 9.
INDEMNIFICATION

9.1
  General Indemnification     34   ARTICLE 10.
GENERAL AND ADMINISTRATIVE

10.1
  Separate Plans     34  
10.2
  Sharing Of Information     34  
10.3
  Reasonable Efforts/Cooperation     34  
10.4
  Employer Rights     35  
10.5
  Effect on Employment     35  
10.6
  Consent Of Third Parties     35  
10.7
  Access To Employees     35  
10.8
  Beneficiary Designation/Release Of Information/Right To Reimbursement     35  
10.9
  Not A Change In Control     35   ARTICLE 11.
MISCELLANEOUS

11.1
  Effect If Distribution Does Not Occur     35  
11.2
  Relationship Of Parties     36  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
11.3
  Affiliates     36  
11.4
  Notices     36  
11.5
  Entire Agreement     36  
11.6
  Waivers     37  
11.7
  Amendments     37  
11.8
  Termination, Etc     37  
11.9
  Governing Law     37  
11.10
  Dispute Resolution     37  
11.11
  Titles and Headings     37  
11.12
  Counterparts     38  
11.13
  Assignment     38  
11.14
  Severability     38  
11.15
  Successors and Assigns     38  
11.16
  Exhibits     38  
11.17
  Specific Performance     38  
11.18
  Waiver of Jury Trial     38  
11.19
  Force Majeure     39  
11.20
  Authorization     39  
11.21
  No Third-Party Beneficiaries     39  
11.22
  Construction     39  

-iii-



--------------------------------------------------------------------------------



 



EMPLOYEE MATTERS AGREEMENT
     This EMPLOYEE MATTERS AGREEMENT (the “Agreement”) is entered into by and
between Hillenbrand Industries, Inc., an Indiana corporation (“RemainCo”), and
Batesville Holdings, Inc., an Indiana corporation (“SpinCo”), each a “Party” and
together, the “Parties.”
WITNESSETH:
     WHEREAS, the Board of Directors of RemainCo has determined that it is in
the best interests of RemainCo to distribute its entire ownership interest in
SpinCo through a pro-rata distribution of all of the outstanding shares of
SpinCo common stock then owned by RemainCo to the holders of RemainCo common
stock (the “Distribution”); and
     WHEREAS, to effect the Distribution the Parties entered into that certain
Distribution Agreement dated as of March 14, 2008 (as amended or otherwise
modified from time to time, the “Distribution Agreement”); and
     WHEREAS, RemainCo and SpinCo desire to enter into this Agreement for the
purpose of allocating assets, liabilities and responsibilities with respect to
certain employee compensation and benefit plans and programs between them.
     NOW, THEREFORE, in consideration of the foregoing premises, the mutual
promises and covenants hereinafter set forth, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, agree as follows:
ARTICLE 1.
DEFINITIONS
     1.1 General. Capitalized terms used, but not defined herein shall have the
meanings assigned to such terms in the Distribution Agreement and the following
terms shall have the following meanings:
     “Agreement” shall have the meaning ascribed thereto in the preamble to this
Agreement.
     “Benefit Plan” shall mean, with respect to an entity, each plan, program,
arrangement, agreement or commitment that is an employment, consulting,
non-competition or deferred compensation agreement, or an executive
compensation, incentive bonus or other bonus, employee pension, profit-sharing,
savings, retirement, supplemental retirement, stock option, stock purchase,
stock appreciation rights, restricted stock, other equity-based compensation,
severance pay, salary continuation, life, health, hospitalization, sick leave,
vacation pay, disability or accident insurance plan, workers compensation,
corporate-owned or key-man life insurance or other employee benefit plan,
program, arrangement, agreement or commitment, including any “employee benefit
plan” (as defined in Section 3(3) of ERISA), sponsored or maintained by such
entity (or to which such entity contributes or is required to contribute).

 



--------------------------------------------------------------------------------



 



     “COBRA” shall mean the continuation coverage requirements for “group health
plans” under Title X of the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, and as codified in Code Section 4980B and Sections 601 through
608 of ERISA, together with all regulations and proposed regulations promulgated
thereunder.
     “Distribution Agreement” shall have the meaning ascribed thereto in the
preamble to this Agreement.
     “Distribution Date” shall have the meaning ascribed thereto in the
Distribution Agreement.
     “DOL” shall mean the U.S. Department of Labor.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
     “ERISA Affiliate” shall mean with respect to any Person, each business or
entity which is a member of a “controlled group of corporations,” under “common
control” or a member of an “affiliated service group” with such Person within
the meaning of Sections 414(b), (c) or (m) of the Code, or required to be
aggregated with such Person under Section 414(o) of the Code, or under “common
control” with such Person within the meaning of Section 4001(a)(14) of ERISA.
     “Estimated Pension Plan Transfer Amount” shall have the meaning ascribed
thereto in Section 3.2(b)(ii) of this Agreement.
     “Final Pension Plan Transfer Amount” shall have the meaning ascribed
thereto in Section 3.2(b)(iv) of this Agreement.
     “Final Transfer Date” shall have the meaning ascribed thereto in
Section 3.2(b)(v) of this Agreement.
     “Force Majeure” shall mean an act of God, civil or military authority, an
act of public enemy, war, accident, explosion, earthquake, flood, failure of
transportation, strike or other work interruption by either party’s employees,
or any other similar cause beyond the reasonable control of either party.
     “Former RemainCo Director” shall mean, as of the Distribution Date, any
former director of RemainCo.
     “Former RemainCo Employee” shall mean, as of the Distribution Date, any
former employee of RemainCo or a Subsidiary of RemainCo, including individuals
to whom long-term disability benefits are being paid under a RemainCo Benefit
Plan and retired, deferred vested, nonvested and other terminated individuals,
whose active employment with RemainCo or a Subsidiary of RemainCo has ended on
or before the Distribution Date, and whose most recent active employment with
RemainCo or a Subsidiary of RemainCo was employment by Hill-Rom, Inc., a
Subsidiary of Hill-Rom, Inc. or another Subsidiary or former Subsidiary of
RemainCo engaged in the RemainCo Core Business (as defined in the Distribution
Agreement).

-2-



--------------------------------------------------------------------------------



 



     “Former SpinCo Employee” shall mean, as of the Distribution Date, any
former employee of RemainCo or a Subsidiary of RemainCo, including individuals
to whom long-term disability benefits are being paid under a RemainCo Benefit
Plan and retired, deferred vested, nonvested and other terminated individuals,
whose active employment with RemainCo or a Subsidiary of RemainCo has ended on
or before the Distribution Date, other than a Former RemainCo Employee.
     “HIPAA” shall mean the Health Insurance Portability and Accountability Act
of 1996, as amended.
     “Initial Cash Transfer” shall have the meaning ascribed thereto in
Section 3.2(b)(iii) of this Agreement.
     “Initial Cash Transfer Date” shall have the meaning ascribed thereto in
Section 3.2(b)(iii) of this Agreement.
     “Initial Transfer Amount” shall have the meaning ascribed thereto in
Section 3.2(b)(iii) of this Agreement.
     “IRS” shall mean the U.S. Internal Revenue Service.
     “NYSE” shall mean the New York Stock Exchange, Inc.
     “Participating Company” shall mean RemainCo or any Person (other than an
individual) participating in a RemainCo Benefit Plan.
     “Parties” shall have the meaning ascribed thereto in the preamble to this
Agreement.
     “Person” shall mean an individual, a limited or general partnership, a
joint venture, a corporation, a trust, a limited liability company, an
unincorporated organization, or a Governmental Authority.
     “Plan Assets” shall mean the assets of the RemainCo Pension Plan allocable
to pay the benefits accrued by SpinCo Pension Plan Participants as of the
Distribution Date.
     “Post-Distribution RemainCo Option” shall have the meaning ascribed thereto
in Section 7.1(c) of this Agreement.
     “RemainCo” shall have the meaning ascribed thereto in the preamble to this
Agreement.
     “RemainCo 1996 Stock Plan” shall mean the Hillenbrand Industries, Inc. 1996
Stock Option Plan.
     “RemainCo Actuary” shall mean an independent actuary selected by RemainCo.
     “RemainCo Benefit Plan” shall mean any Benefit Plan sponsored, maintained
or contributed to by any member of the RemainCo Group or any ERISA Affiliate
thereof immediately following the Distribution Date.

-3-



--------------------------------------------------------------------------------



 



     “RemainCo Board of Directors’ Deferred Compensation Plan” shall mean the
Hillenbrand Industries, Inc. Board of Directors’ Deferred Compensation Plan.
     “RemainCo Deferred Share Account” shall mean the account established for an
individual in connection with RemainCo Deferred Shares.
     “RemainCo Deferred Shares” shall mean a general unsecured promise by
RemainCo to deliver shares of RemainCo common stock, other than a RemainCo
Deferred Stock Award, as described in Sections 6.2(c) and 6.3(b)(ii) of this
Agreement.
     “RemainCo Deferred Stock” shall mean the number of shares in an
individual’s RemainCo Deferred Stock Account, representing the RemainCo common
stock the individual would have a right to receive in accordance with the terms
of a RemainCo Deferred Stock Award.
     “RemainCo Deferred Stock Account” shall mean the account established for an
individual in connection with a RemainCo Deferred Stock Award.
     “RemainCo Deferred Stock Award” shall mean a deferred stock award (commonly
referred to as a restricted stock unit) granted by RemainCo pursuant to the
RemainCo Stock Plan, representing a general unsecured promise by RemainCo to
deliver shares of RemainCo common stock.
     “RemainCo Employee” shall mean any individual who, immediately following
the Distribution Date, remains employed by or will be employed by RemainCo or
any member of the RemainCo Group, including active employees and employees on
vacation and approved leave of absence (including maternity, paternity, family,
sick leave, qualified military service under the Uniformed Services Employment
and Reemployment Rights Act of 1994, and leave under the Family Medical Leave
Act and other approved leaves).
     “RemainCo Executive Deferred Compensation Program” shall mean the
Hillenbrand Industries, Inc. Executive Deferred Compensation Program.
     “RemainCo Group” shall mean RemainCo and the Subsidiaries of RemainCo other
than members of the SpinCo Group.
     “RemainCo Option” shall mean an option to purchase shares of RemainCo
common stock granted pursuant to the RemainCo Stock Plan or the RemainCo 1996
Stock Plan.
     “RemainCo Participant” shall mean any individual who, immediately following
the Distribution Date, is a RemainCo Employee, a Former RemainCo Employee, or a
beneficiary, dependent or alternate payee of a RemainCo Employee or Former
RemainCo Employee.
     “RemainCo Pension Plan” shall mean the Hillenbrand Industries Pension Plan.
     “RemainCo Pension Trust” shall mean the trust which is part of the RemainCo
Pension Plan.

-4-



--------------------------------------------------------------------------------



 



     “RemainCo Post-Distribution Stock Value” shall mean the official NYSE
closing price per share of RemainCo common stock on the Distribution Date, if
the Distribution is completed at the end of the day, or the day preceding the
Distribution Date, if the Distribution is completed at the beginning of the day,
with such common stock trading on an “ex-distribution” basis.
     “RemainCo Pre-Distribution Stock Value” shall mean the sum of the RemainCo
Post-Distribution Stock Value and the SpinCo Stock Value.
     “RemainCo Price Ratio” shall mean the quotient obtained by dividing the
RemainCo Post-Distribution Stock Value by the RemainCo Pre-Distribution Stock
Value.
     “RemainCo Reimbursement Account Plan” shall have the meaning ascribed
thereto in Section 5.2 of this Agreement.
     “RemainCo Retained Claim” shall have the meaning ascribed thereto in
Section 8.4(a) of this Agreement.
     “RemainCo Retiree Medical Plan” shall have the meaning ascribed thereto in
Section 5.3 of this Agreement.
     “RemainCo Sales Executives Plan” shall mean the Hillenbrand Industries,
Inc. Sales Executives’ Pension Plan.
     “RemainCo Sales Executives Trust” shall mean the trust which is part of the
RemainCo Sales Executives Plan.
     “RemainCo Savings Plan” shall mean the Hillenbrand Industries Savings Plan.
     “RemainCo Savings Trust” shall mean the trust which is part of the RemainCo
Savings Plan.
     “RemainCo SERP” shall mean the Hillenbrand Industries, Inc. Supplemental
Executive Retirement Plan.
     “RemainCo Severance Plan” shall mean the plan maintained by a member of the
RemainCo Group to provide severance benefits.
     “RemainCo Share Ratio” shall mean the quotient obtained by dividing the
RemainCo Pre-Distribution Stock Value by the RemainCo Post-Distribution Stock
Value.
     “RemainCo Stock Plan” shall mean the Hillenbrand Industries, Inc. Stock
Incentive Plan.
     “RemainCo Welfare Plans” shall have the meaning ascribed thereto in
Section 5.1(a) of this Agreement.
     “Remaining RemainCo Option” shall have the meaning ascribed thereto in
Section 7.1(a) of this Agreement.

-5-



--------------------------------------------------------------------------------



 



     “Revised Pension Plan Transfer Amount” shall have the meaning ascribed
thereto in Section 3.2(b)(iv) hereof.
     “SpinCo” shall have the meaning ascribed thereto in the preamble to this
Agreement.
     “SpinCo Actuary” shall mean an independent actuary selected by SpinCo.
     “SpinCo Benefit Plan” shall mean any Benefit Plan sponsored, maintained or
contributed to by any member of the SpinCo Group or any ERISA Affiliate thereof
immediately following the Distribution Date.
     “SpinCo Board of Directors’ Deferred Compensation Plan” shall have the
meaning ascribed thereto in Section 6.2(a) of this Agreement.
     “SpinCo Committee” shall mean the committee or committees established by
the board of directors of SpinCo to administer its compensation plans.
     “SpinCo Deferred Shares” shall mean a general unsecured promise by SpinCo
to deliver shares of SpinCo common stock, which arises as part of the adjustment
to RemainCo Deferred Shares in connection with the Distribution as set forth in
Sections 6.2(c) and 6.3(b)(ii) of this Agreement.
     “SpinCo Deferred Stock Award” shall mean a deferred stock award (commonly
referred to as a restricted stock unit) granted by SpinCo pursuant to the SpinCo
Stock Plan representing a general unsecured promise by SpinCo to deliver shares
of SpinCo common stock, which award is issued as part of the adjustment to
RemainCo Deferred Stock Awards in connection with the Distribution.
     “SpinCo Directors” shall have the meaning ascribed thereto in
Section 6.2(a) of this Agreement.
     “SpinCo Employee” shall mean any individual who, immediately following the
Distribution Date, is employed by or will be employed by SpinCo or any member of
the SpinCo Group, including active employees and employees on vacation and
approved leave of absence (including maternity, paternity, family, sick leave,
qualified military service under the Uniformed Services Employment and
Reemployment Rights Act of 1994, and leave under the Family Medical Leave Act
and other approved leaves).
     “SpinCo Executive Deferred Compensation Program” shall have the meaning
ascribed thereto in Section 6.3(a) of this Agreement.
     “SpinCo Group” shall mean SpinCo and the Subsidiaries of SpinCo.
     “SpinCo Option” shall have the meaning ascribed thereto in Section 7.1(b)
of this Agreement.

-6-



--------------------------------------------------------------------------------



 



     “SpinCo Participant” shall mean an individual who, immediately following
the Distribution Date, is a SpinCo Employee, a Former SpinCo Employee, or a
beneficiary, dependent or alternate payee of a SpinCo Employee or a Former
SpinCo Employee.
     “SpinCo Pension Plan” shall have the meaning ascribed thereto in
Section 3.1 of this Agreement.
     “SpinCo Pension Plan Participants” shall have the meaning ascribed thereto
in Section 3.1 of this Agreement.
     “SpinCo Pension Trust” shall mean the trust which is part of the SpinCo
Pension Plan.
     “SpinCo Price Ratio” shall mean the quotient obtained by dividing the
SpinCo Stock Value by the RemainCo Pre-Distribution Stock Value.
     “SpinCo Reimbursement Account Plan” shall have the meaning ascribed thereto
in Section 5.2 of this Agreement.
     “SpinCo Retiree Medical Plan” shall have the meaning ascribed thereto in
Section 5.3 of this Agreement.
     “SpinCo Retiree Medical Plan Participants” shall have the meaning ascribed
thereto in Section 5.3 of this Agreement.
     “SpinCo Sales Executives Plan” shall have the meaning ascribed thereto in
Section 4.2(a) of this Agreement.
     “SpinCo Sales Executives Plan Assets” shall have the meaning ascribed
thereto in Section 4.2(b) of this Agreement.
     “SpinCo Sales Executives Plan Participants” shall have the meaning ascribed
thereto in Section 4.2(a) of this Agreement.
     “SpinCo Sales Executives Trust” shall mean the trust which is part of the
SpinCo Sales Executives Plan.
     “SpinCo Savings Plan” shall have the meaning ascribed thereto in
Section 4.1(a) of this Agreement.
     “SpinCo Savings Plan Assets” shall have the meaning ascribed thereto in
Section 4.1(b) of this Agreement.
     “SpinCo Savings Plan Participants” shall have the meaning ascribed thereto
in Section 4.1(a) of this Agreement.
     “SpinCo Savings Trust” shall mean the trust which is part of the SpinCo
Savings Plan.
     “SpinCo SERP” shall have the meaning ascribed thereto in Section 6.1(a) of
this Agreement.

-7-



--------------------------------------------------------------------------------



 



     “SpinCo Severance Plan” shall have the meaning ascribed thereto in
Section 8.3(a) of this Agreement.
     “SpinCo Share Ratio” shall mean the quotient obtained by dividing the
RemainCo Pre-Distribution Stock Value by the SpinCo Stock Value.
     “SpinCo Stock Plan” shall have the meaning ascribed thereto in Section 2.5
of this Agreement.
     “SpinCo Stock Value” shall mean the official NYSE closing price per share
of SpinCo common stock on the Distribution Date, if the Distribution is
completed at the end of the day, or the day preceding the Distribution Date, if
the Distribution is completed at the beginning of the day, with such common
stock trading on a “when issued” basis.
     “SpinCo Welfare Plans” shall have the meaning ascribed thereto in
Section 5.1(a) of this Agreement.
     “Subsidiary” shall mean, with respect to any specified Person, any
corporation or other legal entity of which such Person or any of its
Subsidiaries controls or owns, directly or indirectly, more than 50% of the
stock or other equity interest entitled to vote on the election of members to
the board of directors or similar governing body, in each case including its
successors or assigns; provided, however, that for purposes of this Agreement,
no member of the SpinCo Group shall be deemed to be a Subsidiary of any member
of the RemainCo Group.
     “Transferred RemainCo Participant” shall have the meaning ascribed thereto
in Section 5.1(b)(i) of this Agreement.
     “Transferred SpinCo Participant” shall have the meaning ascribed thereto in
Section 5.1(b)(ii) of this Agreement.
     “True-Up Amount” shall have the meaning ascribed thereto in
Section 3.2(b)(v) of this Agreement.
     “U.S.” shall mean the United States of America.
     1.2 References; Interpretation. References in this Agreement to any gender
include references to all genders, and references to the singular include
references to the plural and vice versa. Unless the context otherwise requires,
the words “include,” “includes” and “including” when used in this Agreement
shall be deemed to be followed by the phrase “without limitation.” Unless the
context otherwise requires, references in this Agreement to Articles, Sections
and Exhibits shall be deemed references to Articles and Sections of, and
Exhibits to, this Agreement. Unless the context otherwise requires, the words
“hereof,” “hereby” and “herein” and words of similar meaning when used in this
Agreement refer to this Agreement in its entirety and not to any particular
Article, Section or provision of this Agreement.

-8-



--------------------------------------------------------------------------------



 



ARTICLE 2.
GENERAL PRINCIPLES
     2.1 Assumption and Retention of Liabilities; Related Assets.
          (a) As of the Distribution Date, except as otherwise expressly
provided for in this Agreement, RemainCo shall, or shall cause one or more
members of the RemainCo Group to, assume or retain and RemainCo hereby agrees to
pay, perform, fulfill and discharge, in due course in full (i) all liabilities
under all RemainCo Benefit Plans, (ii) all liabilities (excluding liabilities
incurred under a Benefit Plan except as otherwise provided in this Agreement)
with respect to the employment, service, termination of employment or
termination of service of all RemainCo Employees and Former RemainCo Employees
and their dependents and beneficiaries (and any alternate payees in respect
thereof) and other service providers (including any individual who is, or was,
an independent contractor, temporary employee, temporary service worker,
consultant, freelancer, agency employee, leased employee, on-call worker,
incidental worker, or non-payroll worker of any member of the RemainCo Group or
in any other employment, non-employment, or retainer arrangement, or
relationship with any member of the RemainCo Group or whose employment or
service is or was otherwise primarily associated with the RemainCo Core Business
(as defined in the Distribution Agreement)), in each case to the extent arising
in connection with or as a result of employment with or the performance of
services for any member of the RemainCo Group or SpinCo Group, and (iii) any
other liabilities or obligations expressly assigned to RemainCo or any of its
affiliates under this Agreement.
          (b) As of the Distribution Date, except as otherwise expressly
provided for in this Agreement, SpinCo shall, or shall cause one or more members
of the SpinCo Group to, assume or retain and SpinCo hereby agrees to pay,
perform, fulfill and discharge, in due course in full (i) all liabilities under
all SpinCo Benefit Plans, (ii) all liabilities (excluding liabilities incurred
under a Benefit Plan except as otherwise provided in this Agreement) with
respect to the employment, service, termination of employment or termination of
service of all SpinCo Employees and Former SpinCo Employees and their dependents
and beneficiaries (and any alternate payees in respect thereof) and other
service providers (including any individual who is, or was, an independent
contractor, temporary employee, temporary service worker, consultant,
freelancer, agency employee, leased employee, on-call worker, incidental worker,
or non-payroll worker of any member of the SpinCo Group or in any other
employment, non-employment, or retainer arrangement, or relationship with any
member of the SpinCo Group or whose employment or service is or was otherwise
primarily associated with the SpinCo Core Business (as defined in the
Distribution Agreement)), in each case to the extent arising in connection with
or as a result of employment with or the performance of services for any member
of the RemainCo Group or SpinCo Group, and (iii) any other liabilities or
obligations expressly assigned to SpinCo or any of its affiliates under this
Agreement.
          (c) From time to time after the Distribution, SpinCo shall promptly
reimburse RemainCo, upon RemainCo’s reasonable request and the presentation by
RemainCo of such substantiating documentation as SpinCo shall reasonably
request, for the cost of any obligations or liabilities satisfied or assumed by
RemainCo or its affiliates that are, or that have been made pursuant to this
Agreement, the responsibility of SpinCo or any of its affiliates.

-9-



--------------------------------------------------------------------------------



 



            (d) From time to time after the Distribution, RemainCo shall
promptly reimburse SpinCo, upon SpinCo’s reasonable request and the presentation
by SpinCo of such substantiating documentation as RemainCo shall reasonably
request, for the cost of any obligations or liabilities satisfied or assumed by
SpinCo or its affiliates that are, or that have been made pursuant to this
Agreement, the responsibility of RemainCo or its affiliates.
     2.2 SpinCo Participation in RemainCo Benefit Plans. Except as otherwise
expressly provided for in this Agreement or as otherwise expressly agreed to in
writing between the Parties, (i) effective as of the Distribution Date, SpinCo
and each member of the SpinCo Group shall cease to be a Participating Company in
any RemainCo Benefit Plan, and (ii) each SpinCo Participant and any other
service providers of SpinCo or any member of the SpinCo Group (including any
individual who is, or was, an independent contractor, temporary employee,
temporary service worker, consultant, freelancer, agency employee, leased
employee, on-call worker, incidental worker, or nonpayroll worker of any member
of the SpinCo Group or in any other employment, non-employment, or retainer
arrangement, or relationship with any member of the SpinCo Group), effective as
of the Distribution Date, shall cease to participate in, be covered by, accrue
benefits under, be eligible to contribute to or have any rights under any
RemainCo Benefit Plan, and RemainCo and SpinCo shall take all necessary action
to effectuate each such cessation.
     2.3 Comparable Compensation and Benefits. Except as otherwise expressly
provided for in this Agreement or as agreed to by RemainCo, and subject to
Section 10.4, SpinCo (acting directly or through its affiliates) initially
intends to provide SpinCo Employees with compensation opportunities (including
salary, wages, commissions and bonus opportunities) and employee benefits that
are generally comparable, in the aggregate, to the compensation opportunities
and employee benefits to which such SpinCo Employees were entitled to
immediately prior to the Distribution Date.
     2.4 Service Recognition. Except as provided below, (a) SpinCo shall give
each SpinCo Participant full credit for purposes of eligibility, vesting,
determination of level of benefits, and, to the extent applicable, benefit
accruals under any SpinCo Benefit Plan for such SpinCo Participant’s service
prior to the Distribution Date to the same extent such service was recognized by
the applicable RemainCo Benefit Plans immediately prior to the Distribution
Date, and (b) RemainCo shall give each RemainCo Participant full credit for
purposes of eligibility, vesting, determination of level of benefits, and, to
the extent applicable, benefit accruals under any RemainCo Benefit Plan for such
RemainCo Participant’s service prior to the Distribution Date to the same extent
such service was recognized by the applicable SpinCo Benefit Plans immediately
prior to the Distribution Date; provided, however, that such service shall not
be recognized to the extent that such recognition would result in the
duplication of benefits under a RemainCo Benefit Plan and a SpinCo Benefit Plan.
Notwithstanding the foregoing, unless the Parties otherwise agree in writing,
(a) if a RemainCo Participant becomes employed by a member of the SpinCo Group
after the Distribution Date, then, except to the extent required by applicable
law, such individual’s service with the RemainCo Group will not be recognized
for any purpose under any SpinCo Benefit Plan, and (b) if a SpinCo Participant
becomes employed by a member of the RemainCo Group after the Distribution Date,
then, except to the extent required by applicable law, such individual’s service
with the SpinCo Group will not be recognized for any purpose under any RemainCo
Benefit Plan. Nothing herein shall

-10-



--------------------------------------------------------------------------------



 



limit RemainCo or SpinCo or their respective affiliates from recognizing service
in addition to the recognition of service required hereunder, but any such
additional service shall not be recognized for purposes of Section 2.6 of this
Agreement.
     2.5 Approval by RemainCo As Sole Stockholder. Effective as of the
Distribution Date, SpinCo shall have (a) adopted (i) the Hillenbrand, Inc. Stock
Incentive Plan (the “SpinCo Stock Plan”) which shall permit the issuance of
long-term equity-based incentive awards that have material terms and conditions
substantially similar to those long-term incentive awards issued under the
RemainCo Stock Plan that are to be substituted with SpinCo long-term incentive
awards in connection with the Distribution, (ii) the SpinCo Board of Directors’
Deferred Compensation Plan, and (iii) the SpinCo Executive Deferred Compensation
Program, and (b) filed and caused to be effective any and all registration
statements and other reports or filings required to register shares for issuance
under such plans, including, without limitation, by way of conversion or
substitution pursuant to Articles VI or VII of this Agreement. The SpinCo Stock
Plan, the SpinCo Board of Directors’ Deferred Compensation Plan, and the SpinCo
Executive Deferred Compensation Program shall be approved prior to the
Distribution by RemainCo as SpinCo’s sole shareholder.
     2.6 Transfer of Assets. Assets, if any, attributable to the liabilities
referenced in the preceding provisions of this Article II shall be allocated (if
applicable) as provided in the remaining provisions of this Agreement.
ARTICLE 3.
QUALIFIED DEFINED BENEFIT PLANS
     3.1 Establishment of SpinCo Pension Plan. Effective as of the Distribution
Date, SpinCo shall, or shall have caused one or more members of the SpinCo Group
to, establish a defined benefit pension plan and related trust to provide
retirement benefits to SpinCo Participants who immediately prior to the
Distribution Date were participants in, or entitled to present or future
benefits (except as provided in Section 3.2(d) of this Agreement, whether or not
vested) under, the RemainCo Pension Plan (such defined benefit pension plan, the
“SpinCo Pension Plan” and such SpinCo Participants, the “SpinCo Pension Plan
Participants”). SpinCo shall be responsible for taking all necessary,
reasonable, and appropriate action to establish, maintain and administer the
SpinCo Pension Plan so that it is qualified under Section 401(a) of the Code and
that the related trust thereunder is exempt under Section 501(a) of the Code.
Notwithstanding the foregoing, until the Initial Cash Transfer Date, all
benefits payable to SpinCo Pension Plan Participants (including benefits that
have accrued under the SpinCo Pension Plan following the Distribution Date)
shall be paid on behalf of the SpinCo Pension Plan from the RemainCo Pension
Trust, and following the Initial Cash Transfer Date, all benefits payable to
SpinCo Pension Plan Participants (including benefits that have accrued under the
RemainCo Pension Plan) shall be paid from the SpinCo Pension Trust. SpinCo
(acting directly or through one or more members of the SpinCo Group) shall be
responsible for any and all liabilities (including liability for funding) and
other obligations with respect to the SpinCo Pension Plan.

-11-



--------------------------------------------------------------------------------



 



     3.2 SpinCo Pension Plan Participants.
          (a) Assumption of RemainCo Pension Plan Liabilities. Subject to the
Plan Asset transfer described in Section 3.2(b), SpinCo (acting directly or
through a member of the SpinCo Group) hereby agrees to cause the SpinCo Pension
Plan effective as of the Distribution Date to assume, fully perform, pay and
discharge, all liabilities under the RemainCo Pension Plan relating to all
SpinCo Pension Plan Participants as of the Distribution Date (inclusive of
benefits paid by the RemainCo Pension Plan to SpinCo Pension Plan Participants
following the Distribution Date, but prior to the date of the Initial Cash
Transfer in accordance with Section 3.1).
          (b) Transfer of RemainCo Pension Plan Assets.
               (i) The Parties agree that the Plan Assets and any related
earnings or losses shall be determined and transferred to the SpinCo Pension
Trust in accordance with Section 414(l) of the Code, Treasury
Regulation Section 1.414(l)-1, Section 208 of ERISA and the assumptions and
valuation methodology which the Pension Benefit Guaranty Corporation would have
used under Section 4044 of ERISA as of the Distribution Date as set forth in
Exhibit A to this Agreement. Any surplus assets under the RemainCo Pension Plan
(i.e., any assets held under the RemainCo Pension Plan that are in excess of the
assets required to be allocated to the RemainCo Pension Plan and the SpinCo
Pension Plan in accordance with the preceding sentence) shall be transferred to
the SpinCo Pension Trust in the same proportion as the other assets of the
RemainCo Pension Trust are transferred to the SpinCo Pension Trust in accordance
with the succeeding provisions of this subsection (b)). No later than thirty
(30) days prior to the Initial Cash Transfer Date, RemainCo and SpinCo (acting
directly or through their respective affiliates) shall, to the extent necessary,
file an IRS Form 5310-A regarding the transfer of assets and liabilities from
the RemainCo Pension Plan to the SpinCo Pension Plan.
               (ii) Prior to the Distribution Date (or such later time as
mutually agreed by the Parties), RemainCo shall cause the RemainCo Actuary to
determine the estimated value, as of the Distribution Date, of the Plan Assets
to be transferred pursuant to Section 3.2(b)(i) of this Agreement to the SpinCo
Pension Trust (the “Estimated Pension Plan Transfer Amount”).
               (iii) Not later than ninety (90) Business Days following the
Distribution Date (or such later time as mutually agreed by the Parties),
RemainCo and SpinCo (each acting directly or through their respective
affiliates) shall cooperate in good faith to cause an initial transfer of Plan
Assets (the date of such transfer, the “Initial Cash Transfer Date”) from the
RemainCo Pension Trust to the SpinCo Pension Trust in an amount equal to ninety
percent (90%) of the Estimated Pension Plan Transfer Amount (the “Initial Cash
Transfer,” and such amount, the “Initial Transfer Amount”). RemainCo shall
satisfy its obligation pursuant to this Section 3.2(b)(iii) by causing the
RemainCo Pension Trust to transfer Plan Assets in kind to the extent practicable
equal to the Initial Transfer Amount consisting of a pro rata percentage of all
investments under the

-12-



--------------------------------------------------------------------------------



 



RemainCo Pension Plan and to transfer the balance of the Initial Transfer Amount
in cash.
               (iv) Within one hundred eighty (180) days (or such later time as
mutually agreed by the Parties) following the Distribution Date, RemainCo shall
cause the RemainCo Actuary to provide SpinCo with a revised calculation of the
value, as of the Distribution Date, of the Plan Assets to be transferred to the
SpinCo Pension Trust determined in accordance with the assumptions and valuation
methodology set forth on Exhibit A attached hereto (the “Revised Pension Plan
Transfer Amount”). Upon written notice to RemainCo, which must be given within
thirty (30) days after SpinCo receives the Revised Pension Plan Transfer Amount
from the RemainCo Actuary, SpinCo may submit, at its sole cost and expense, the
Revised Pension Plan Transfer Amount to the SpinCo Actuary for verification;
provided, that such verification process and any calculation performed by the
SpinCo Actuary in connection therewith shall be performed solely on the basis of
the assumptions and valuation methodology set forth on Exhibit A to this
Agreement. In order to perform such verification, upon request from SpinCo, the
SpinCo Actuary will receive the data and additional detailed methodology used to
calculate the Initial Transfer Amount and the Revised Pension Plan Transfer
Amount (if reasonably needed) from the RemainCo Actuary. SpinCo will be
responsible for the cost and expense of the SpinCo Actuary and RemainCo will be
responsible for the cost and expense for the RemainCo Actuary for such data
transfer. In the event the SpinCo Actuary determines that the value, as of the
Distribution Date, of the Plan Assets to be transferred to the SpinCo Pension
Plan differs from the Revised Pension Plan Transfer Amount, the SpinCo Actuary
shall identify in writing to the RemainCo Actuary all objections to the
determination within sixty (60) days (or such longer period as mutually agreed
by the Parties) following provision of the calculation of the Revised Pension
Plan Transfer Amount to SpinCo pursuant to the first sentence of this paragraph
(iv), and the SpinCo Actuary and RemainCo Actuary shall use good faith efforts
to reconcile any such difference. If the SpinCo Actuary and the RemainCo Actuary
fail to reconcile such difference, the SpinCo Actuary and the RemainCo Actuary
shall jointly designate a third, independent actuary whose calculation of the
value, as of the Distribution Date, of the Plan Assets to be transferred to the
SpinCo Pension Trust shall be final and binding; provided, that such calculation
must be performed within sixty (60) days (or such longer period as mutually
agreed by the Parties) following designation of such third actuary and in
accordance with the assumptions and valuation methodology set forth on Exhibit A
to this Agreement; and provided, further, that such value shall be between the
value determined by the SpinCo Actuary and the Revised Pension Plan Transfer
Amount or equal to either such value. RemainCo and SpinCo shall each pay
one-half of the costs incurred in connection with the retention of such
independent actuary. If (i) within thirty (30) days after SpinCo receives the
Revised Pension Plan Transfer Amount from the RemainCo Actuary, SpinCo has not
given RemainCo written notice that SpinCo is submitting the Revised Pension Plan
Transfer Amount to the SpinCo Actuary for verification, or (ii) the SpinCo
Actuary does not identify in writing to the RemainCo Actuary any objections to
the determination of the Revised Pension Plan Transfer Amount within the time
period described above, the Revised Pension Plan Transfer Amount shall be deemed
to have been approved by SpinCo, and such amount shall be deemed to be the Final
Pension Plan Transfer Amount (as defined below) and to have

-13-



--------------------------------------------------------------------------------



 



been determined as of the last day of the period during which the condition set
forth in (i) or (ii) above that has not been satisfied could have been
satisfied. The final, verified value, as of the Distribution Date, of the Plan
Assets to be transferred to the SpinCo Pension Trust as determined in accordance
with this Section 3.2(b)(iv) shall be referred to herein as the “Final Pension
Plan Transfer Amount.”
               (v) Within forty-five (45) days (or such later time as mutually
agreed by the Parties) following the determination of the Final Pension Plan
Transfer Amount, RemainCo shall cause the RemainCo Pension Trust to transfer to
the SpinCo Pension Trust (the date of such transfer, the “Final Transfer Date”)
an amount equal to (A) the Final Pension Plan Transfer Amount minus (B) the
Initial Transfer Amount minus (C) any amounts that the RemainCo plan paid with
respect to SpinCo participants after the Distribution Date and prior to the
Initial Cash Transfer as described in Article 3.1 (such difference, as adjusted
to reflect earnings or losses as described below, the “True-Up Amount”);
provided, that, in the event the True-Up Amount is negative, RemainCo shall not
be required to cause any such additional transfer and instead SpinCo shall be
required to cause a transfer of cash, cash-like securities or other cash
equivalents (or, if determined by RemainCo in its discretion, assets in kind)
from the SpinCo Pension Trust to the RemainCo Pension Trust in amount equal to
the True-Up Amount. The Parties acknowledge that the RemainCo Pension Trust’s
transfer of the True-Up Amount to the SpinCo Pension Trust shall be in full
settlement and satisfaction of the obligations of RemainCo to cause the transfer
of, and the RemainCo Pension Trust to transfer, Plan Assets to the SpinCo
Pension Plan pursuant to this Section 3.2(b)(v). The True-Up Amount shall be
paid from the RemainCo Pension Trust to the SpinCo Pension Trust, as determined
by RemainCo in its discretion in kind, in cash, cash-like securities or other
cash equivalents, and shall be adjusted to reflect earnings or losses during the
period from the Distribution Date to the Final Transfer Date. Such earnings or
losses shall be determined based on the actual rate of return of the RemainCo
Pension Plan for the period commencing on the Distribution Date and ending on
the last calendar day of the month ending immediately prior to the Final
Transfer Date. Earnings or losses for the period from such last day of the month
to the Final Transfer Date shall be based on the actual rate of return of the
RemainCo Pension Plan during the last calendar month ending immediately prior to
the Final Transfer Date determined as of the date that is as close as
administratively practicable to the Final Transfer Date. In the event that
SpinCo is obligated to cause the SpinCo Pension Trust to reimburse the RemainCo
Pension Trust pursuant to this Section 3.2(b)(v), such reimbursement shall be
performed in accordance with the same principles set forth herein with respect
to the payment of the True-Up Amount. The Parties acknowledge that the SpinCo
Pension Trust’s transfer of such reimbursement amount to the RemainCo Pension
Trust shall be in full settlement and satisfaction of the obligations of SpinCo
to cause the transfer of, and the SpinCo Pension Trust to transfer, assets to
the RemainCo Pension Trust pursuant to this Section 3.2(b)(v).
          (c) Continuation of Elections. Effective as of the Distribution Date,
SpinCo (acting directly or through a member of the SpinCo Group) shall cause the
SpinCo Pension Plan to recognize and maintain all existing elections, including,
but not limited to, beneficiary designations, payment form elections and rights
of alternate payees under qualified domestic

-14-



--------------------------------------------------------------------------------



 



relations orders with respect to SpinCo Pension Plan Participants under the
RemainCo Pension Plan.
          (d) Terminated Non-Vested Employees. Notwithstanding anything herein
to the contrary, the RemainCo Pension Plan will retain all liabilities (if any)
earned under the RemainCo Pension Plan in respect of any Former RemainCo
Employee, and the SpinCo Pension plan will assume and retain all liabilities (if
any) earned under the RemainCo Pension Plan in respect of any Former SpinCo
Employee.
ARTICLE 4.
QUALIFIED DEFINED CONTRIBUTION PLANS
     4.1 RemainCo Savings Plan; SpinCo Savings Plan.
          (a) Establishment of the SpinCo Savings Plan. Effective as of the
Distribution Date, SpinCo shall, or shall have caused one or more members of the
SpinCo Group to, establish a defined contribution plan and related trust for the
benefit of SpinCo Participants who immediately prior to the Distribution Date
were participants in, or entitled to present or future benefits under, the
RemainCo Savings Plan (such defined contribution plan, the “SpinCo Savings Plan”
and such SpinCo Participants, the “SpinCo Savings Plan Participants”). SpinCo
shall be responsible for taking all necessary, reasonable and appropriate action
to establish, maintain and administer the SpinCo Savings Plan so that it is
qualified under Section 401(a) of the Code and that the related trust thereunder
is exempt under Section 501(a) of the Code. SpinCo (acting directly or through
one or more members of the SpinCo Group) shall be responsible for any and all
liabilities and other obligations with respect to the SpinCo Savings Plan.
          (b) Transfer of RemainCo Savings Plan Assets. Not later than thirty
(30) days following the Distribution Date (or such later time as mutually agreed
by the Parties), RemainCo shall cause the trustee for the RemainCo Savings Trust
to transfer in-kind the assets underlying the account balances (including any
unvested balances, outstanding loan balances and forfeitures) held in the
RemainCo Savings Trust for the SpinCo Savings Plan Participants (the “SpinCo
Savings Plan Assets”) to the SpinCo Savings Trust, and SpinCo shall cause the
SpinCo Savings Trust to accept the transfer of the SpinCo Savings Plan Assets.
Effective as of the date of such transfer, SpinCo shall assume and fully
perform, pay and discharge, all obligations of the RemainCo Savings Plan
relating to the accounts of SpinCo Savings Plan Participants (to the extent the
assets related to those accounts are actually transferred from the RemainCo
Savings Trust to the SpinCo Savings Trust). The transfer of assets shall be
conducted in accordance with Section 414(l) of the Code, Treasury
Regulation Section 1.414(1)-1, and Section 208 of ERISA.
          (c) Continuation of Elections. Effective as of the Distribution Date,
SpinCo (acting directly or through one or more members of the SpinCo Group)
shall cause the SpinCo Savings Plan to recognize and maintain all existing
elections, including, but not limited to, deferral, investment, and payment form
elections, beneficiary designations, and the rights of alternate payees under
qualified domestic relations orders with respect to SpinCo Savings Plan

-15-



--------------------------------------------------------------------------------



 



Participants under the RemainCo Savings Plan, to the extent such election or
designation is available under the SpinCo Savings Plan.
          (d) Form 5310-A. No later than thirty (30) days prior to the date of
the transfer of assets as contemplated under Section 4.1(b), RemainCo and SpinCo
(each acting directly or through their respective affiliates) shall, to the
extent necessary, file IRS Form 5310-A regarding the transfer of assets and
liabilities from the RemainCo Savings Plan to the SpinCo Savings Plan as
discussed in this Article IV.
          (e) Contributions as of the Distribution Date. All contributions
payable to the RemainCo Savings Plan with respect to employee and employer
contributions for SpinCo Savings Plan Participants through the Distribution
Date, determined in accordance with the terms and provisions of the RemainCo
Savings Plan, ERISA and the Code, shall be paid to the RemainCo Savings Plan
prior to the date of the asset transfer described in Section 4.1(b) of this
Agreement.
     4.2 RemainCo Sales Executives Plan; SpinCo Sales Executives Plan.
          (a) Establishment of the SpinCo Sales Executives Plan. Effective as of
the Distribution Date, SpinCo shall, or shall have caused one or more members of
the SpinCo Group to, establish a defined contribution plan and related trust for
the benefit of SpinCo Participants who immediately prior to the Distribution
Date were participants in, or entitled to present or future benefits under, the
RemainCo Sales Executives Plan (such defined contribution plan, the “SpinCo
Sales Executives Plan” and such SpinCo Participants, the “SpinCo Sales
Executives Plan Participants”). SpinCo shall be responsible for taking all
necessary, reasonable and appropriate action to establish, maintain and
administer the SpinCo Sales Executives Plan so that it is qualified under
Section 401(a) of the Code and that the related trust thereunder is exempt under
Section 501(a) of the Code. SpinCo (acting directly or through one or more
members of the SpinCo Group) shall be responsible for any and all liabilities
and other obligations with respect to the SpinCo Sales Executives Plan.
          (b) Transfer of RemainCo Sales Executives Plan Assets. Not later than
thirty (30) days following the Distribution Date (or such later time as mutually
agreed by the Parties), RemainCo shall cause the trustee for the RemainCo Sales
Executives Trust to transfer in-kind the assets underlying the account balances
(including any unvested balances, outstanding loan balances and forfeitures)
held in the RemainCo Sales Executives Trust for the SpinCo Sales Executives Plan
Participants (the “SpinCo Sales Executives Plan Assets”) to the SpinCo Sales
Executives Trust, and SpinCo shall cause the SpinCo Sales Executives Trust to
accept the transfer of the SpinCo Sales Executives Plan Assets. Effective as of
the date of such transfer, SpinCo shall assume and fully perform, pay and
discharge, all obligations of the RemainCo Sales Executives Plan relating to the
accounts of SpinCo Sales Executives Plan Participants (to the extent the assets
related to those accounts are actually transferred from the RemainCo Sales
Executives Trust to the SpinCo Sales Executives Trust). The transfer of assets
shall be conducted in accordance with Section 414(l) of the Code, Treasury
Regulation Section 1.414(1)-1, and Section 208 of ERISA.

-16-



--------------------------------------------------------------------------------



 



          (c) Continuation of Elections. Effective as of the Distribution Date,
SpinCo (acting directly or through one or more members of the SpinCo Group)
shall cause the SpinCo Sales Executives Plan to recognize and maintain all
existing elections, including, but not limited to, investment and payment form
elections, beneficiary designations, and the rights of alternate payees under
qualified domestic relations orders with respect to SpinCo Sales Executives Plan
Participants under the RemainCo Sales Executives Plan, to the extent such
election or designation is available under the SpinCo Sales Executives Plan.
          (d) Form 5310-A. No later than thirty (30) days prior to the date of
the transfer of assets as contemplated under Section 4.2(b), RemainCo and SpinCo
(each acting directly or through their respective affiliates) shall, to the
extent necessary, file IRS Form 5310-A regarding the transfer of assets and
liabilities from the RemainCo Sales Executives Plan to the SpinCo Sales
Executives Plan as discussed in this Article IV.
ARTICLE 5.
HEALTH AND WELFARE PLANS
     5.1 Health And Welfare Plans.
          (a) Establishment of the SpinCo Welfare Plans. Prior to January 1,
2008, RemainCo maintained each of the health and welfare plans set forth on
Exhibit B attached hereto (collectively, the “RemainCo Welfare Plans” and
individually, a “RemainCo Welfare Plan”) for the benefit of eligible RemainCo
Participants and SpinCo Participants. Effective as of January 1, 2008, SpinCo
adopted, for the benefit of individuals who would have been SpinCo Participants
on such date if such date were the Distribution Date, health and welfare plans,
the terms of which are substantially comparable, in the aggregate, to the
applicable terms of the RemainCo Welfare Plans as in effect immediately prior to
January 1, 2008 (collectively, the “SpinCo Welfare Plans” and individually, a
“SpinCo Welfare Plan”).
          (b) Terms of Participation in RemainCo Welfare Plans and SpinCo
Welfare Plans.
               (i) RemainCo Welfare Plans. With respect to any individual who,
on or after January 1, 2008 and prior to the Distribution Date, transfers
employment from the SpinCo Group to the RemainCo Group and who is listed on
Exhibit C, (each such individual a “Transferred RemainCo Participant”), RemainCo
(acting directly or through one or more members of the RemainCo Group) shall
cause all RemainCo Welfare Plans to (i) waive all limitations as to preexisting
conditions, exclusions, and service conditions with respect to participation and
coverage requirements applicable to such individuals, other than limitations
that were in effect with respect to such individuals as of the date of each such
individual’s transfer to the RemainCo Group under the analogous SpinCo Welfare
Plans, (ii) honor any deductibles, out-of-pocket maximums, and co-payments
incurred by such individuals under the SpinCo Welfare Plans in satisfying any
applicable deductibles, out-of-pocket maximums or co-payments under a RemainCo
Welfare Plan during the same plan year in which such deductibles, out-of-pocket
maximums and co-payments were made, and (iii) waive any waiting period
limitation or evidence of

-17-



--------------------------------------------------------------------------------



 



insurability requirement that would otherwise be applicable to such individuals
following the date of each such individual’s transfer to the RemainCo Group to
the extent such individual had satisfied any similar limitation under the
analogous SpinCo Welfare Plan.
               (ii) SpinCo Welfare Plans. With respect to any individual who, on
or after January 1, 2008 and prior to the Distribution Date, transfers
employment from the RemainCo Group to the SpinCo Group and who is listed on
Exhibit D (each such individual a “Transferred SpinCo Participant”), SpinCo
(acting directly or through one or more members of the SpinCo Group) shall cause
all SpinCo Welfare Plans to (i) waive all limitations as to preexisting
conditions, exclusions, and service conditions with respect to participation and
coverage requirements applicable to such Transferred SpinCo Participants, other
than limitations that were in effect with respect to such Transferred SpinCo
Participants as of the date of each such Transferred SpinCo Participant’s
transfer to the SpinCo Group under the analogous RemainCo Welfare Plans,
(ii) honor any deductibles, out-of-pocket maximums, and co-payments incurred by
such Transferred SpinCo Participants under the RemainCo Welfare Plans in
satisfying any applicable deductibles, out-of-pocket maximums or co-payments
under a SpinCo Welfare Plan during the same plan year in which such deductibles,
out-of-pocket maximums and co-payments were made, and (iii) waive any waiting
period limitation or evidence of insurability requirement that would otherwise
be applicable to such Transferred SpinCo Participants following the date of each
such Transferred SpinCo Participant’s transfer to the SpinCo Group to the extent
such Transferred SpinCo Participant had satisfied any similar limitation under
the analogous RemainCo Welfare Plan.
          (c) Continuation of Elections.
               (i) Transferred RemainCo Participants. As of the date of each
Transferred RemainCo Participant’s transfer to the RemainCo Group, RemainCo
(acting directly or through a member of the RemainCo Group) shall cause the
RemainCo Welfare Plans to recognize and maintain all elections and designations
(including all coverage and contribution elections and beneficiary designations)
made by such Transferred RemainCo Participant under, or with respect to, the
SpinCo Welfare Plans and apply such elections and designations under the
RemainCo Welfare Plans for the remainder of the period or periods for which such
elections or designations are by their original terms applicable, to the extent
such election or designation is available under the corresponding RemainCo
Welfare Plan.
               (ii) Transferred SpinCo Participants. As of the date of each
Transferred SpinCo Participant’s transfer to the SpinCo Group, SpinCo (acting
directly or through a member of the SpinCo Group) shall cause the SpinCo Welfare
Plans to recognize and maintain all elections and designations (including all
coverage and contribution elections and beneficiary designations) made by such
Transferred SpinCo Participant under, or with respect to, the RemainCo Welfare
Plans and apply such elections and designations under the SpinCo Welfare Plans
for the remainder of the period or periods for which such elections or
designations are by their original terms applicable, to the extent such election
or designation is available under the corresponding SpinCo Welfare Plan.

-18-



--------------------------------------------------------------------------------



 



          (d) COBRA and HIPAA. Effective as of January 1, 2008, the SpinCo
Welfare Plans assumed responsibility for compliance with the health care
continuation coverage requirements of COBRA with respect to SpinCo Participants
who, as of December 31, 2007, were covered under a RemainCo Welfare Plan
pursuant to COBRA or who had a COBRA qualifying event (as defined in Code
Section 4980B) prior to December 31, 2007. The Parties hereto agree that neither
the Distribution nor any transfers of employment that occur as of the
Distribution Date or otherwise in connection with the Distribution shall
constitute a COBRA qualifying event for purposes of COBRA; provided, that, in
all events, (i) SpinCo (acting directly or through a member of the SpinCo Group)
shall assume, or shall have caused the SpinCo Welfare Plans to assume,
responsibility for compliance with the health care continuation coverage
requirements of COBRA with respect to the Transferred SpinCo Participants to the
extent each such individual was, as of the day prior to his or her transfer of
employment, covered under a RemainCo Welfare Plan pursuant to COBRA or who had a
COBRA qualifying event (as defined in Code Section 4980B) prior to his or her
transfer of employment, and (ii) RemainCo (acting directly or through a member
of the RemainCo Group) shall assume, or shall have caused the RemainCo Welfare
Plans to assume, responsibility for compliance with the health care continuation
coverage requirements of COBRA with respect to the Transferred RemainCo
Participants to the extent each such individual was, as of the day prior to his
or her transfer of employment, covered under a SpinCo Welfare Plan pursuant to
COBRA or who had a COBRA qualifying event (as defined in Code Section 4980B)
prior to his or her transfer of employment. RemainCo (acting directly or through
a member of the RemainCo Group) shall be responsible for administering
compliance with any certificate of creditable coverage requirements of HIPAA or
Medicare applicable to the RemainCo Welfare Plans with respect to SpinCo
Participants.
          (e) Liabilities.
               (i) Insured Benefits. With respect to employee welfare and fringe
benefits that are provided through the purchase of insurance, (A) RemainCo shall
cause the RemainCo Welfare Plans to fully perform, pay and discharge all claims
of RemainCo Participants and SpinCo Participants that are incurred prior to
January 1, 2008; (B) RemainCo shall cause the RemainCo Welfare Plans to fully
perform, pay and discharge all claims that are incurred on or after January 1,
2008 by RemainCo Participants; and (C) SpinCo shall cause the SpinCo Welfare
Plans to fully perform, pay and discharge all claims that are incurred on or
after January 1, 2008 by SpinCo Participants. Notwithstanding the foregoing,
(i) with respect to Transferred RemainCo Participants and their beneficiaries,
dependents and alternate payees, SpinCo shall cause the SpinCo Welfare Plans to
fully perform, pay and discharge all claims that are incurred on or after
January 1, 2008 by such individuals to the extent that, at the time a claim is
incurred, the Transferred RemainCo Participant is an employee of a member of the
SpinCo Group, and (ii) with respect to Transferred SpinCo Participants and their
beneficiaries, dependents and alternate payees, RemainCo shall cause the
RemainCo Welfare Plans to fully perform, pay and discharge all claims that are
incurred on or after January 1, 2008 by such individuals to the extent that, at
the time a claim is incurred, the Transferred SpinCo Participant is an employee
of a member of the RemainCo Group.
               (ii) Self-Insured Benefits. With respect to employee welfare and
fringe benefits that are provided on a self-insured basis (other than short-term
disability

-19-



--------------------------------------------------------------------------------



 



benefits), (A) RemainCo shall cause the RemainCo Welfare Plans to fully perform,
pay and discharge all claims of RemainCo Participants and SpinCo Participants
that are incurred (but not reported) prior to January 1, 2008, provided,
however, that SpinCo shall reimburse RemainCo for all such claims paid by
RemainCo with respect to an individual who, at the time the claim was incurred,
was an employee (or a beneficiary, dependent or alternate payee of an employee)
of a member of the SpinCo Group; (B) RemainCo shall cause the RemainCo Welfare
Plans to fully perform, pay and discharge all claims that are incurred on or
after January 1, 2008 by RemainCo Participants; and (C) SpinCo shall cause the
SpinCo Welfare Plans to fully perform, pay and discharge all claims that are
incurred on or after January 1, 2008 by SpinCo Participants. Notwithstanding the
foregoing, (i) with respect to Transferred RemainCo Participants and their
beneficiaries, dependents and alternate payees, SpinCo shall cause the SpinCo
Welfare Plans to fully perform, pay and discharge all claims that are incurred
on or after January 1, 2008 by such individuals to the extent that, at the time
a claim is incurred, the Transferred RemainCo Participant is an employee of a
member of the SpinCo Group, and (ii) with respect to Transferred SpinCo
Participants and their beneficiaries, dependents and alternate payees, RemainCo
shall cause the RemainCo Welfare Plans to fully perform, pay and discharge all
claims that are incurred on or after January 1, 2008 by such individuals to the
extent that, at the time a claim is incurred, the Transferred SpinCo Participant
is an employee of a member of the RemainCo Group. Notwithstanding anything
herein to the contrary, with respect to short-term disability benefits, RemainCo
shall cause the appropriate RemainCo Welfare Plan to fully perform, pay and
discharge all claims for benefits for RemainCo Participants who are eligible for
such benefits as of the Distribution Date, and SpinCo shall cause the
appropriate SpinCo Welfare Plan to fully perform, pay and discharge all claims
for benefits for SpinCo Participants who are eligible for such benefits as of
the Distribution Date.
               (iii) Incurred Claim Definition. For purposes of this
Section 5.1(e), a claim or liability is deemed to be incurred (A) with respect
to medical, dental, vision and/or prescription drug benefits, upon the rendering
of health services giving rise to such claim or liability; (B) with respect to
life insurance, accidental death and dismemberment and business travel accident
insurance, upon the occurrence of the event giving rise to such claim or
liability; (C) with respect to long-term disability benefits, upon the date of
an individual’s disability, as determined by the disability benefit insurance
carrier or claim administrator, giving rise to such claim or liability; and
(D) with respect to a period of continuous hospitalization, upon the date of
admission to the hospital.
     5.2 Reimbursement Account Plan. Effective as of January 1, 2008, SpinCo
established a health, dependent care, and adoption reimbursement account plan
(the “SpinCo Reimbursement Account Plan”) with features that are comparable to
those contained in the health, dependent care, and adoption reimbursement
account plan maintained by RemainCo immediately prior to January 1, 2008 (the
“RemainCo Reimbursement Account Plan”). RemainCo shall cause the RemainCo
Reimbursement Account Plan to fully perform, pay and discharge all claims of
RemainCo Participants and SpinCo Participants that are incurred (but not
reported) prior to January 1, 2008. Except as provided below with respect to
Transferred RemainCo Participants and Transferred SpinCo Participants, RemainCo
shall cause the RemainCo Reimbursement Account Plan to fully perform, pay and
discharge all claims that are

-20-



--------------------------------------------------------------------------------



 



incurred on or after January 1, 2008 by each individual who, at the time the
claim is incurred, is an employee (or a beneficiary, dependent or alternate
payee of an employee) of a member of the RemainCo Group. Except as provided
below with respect to Transferred RemainCo Participants and Transferred SpinCo
Participants, SpinCo shall cause the SpinCo Reimbursement Account Plan to fully
perform, pay and discharge all claims that are incurred on or after January 1,
2008 by each individual who, at the time the claim is incurred, is an employee
(or a beneficiary, dependent or alternate payee of an employee) of a member of
the SpinCo Group. No more than 45 days following the Distribution Date, RemainCo
shall cause to be transferred to SpinCo an amount in cash equal to (i) the sum
of all contributions to the RemainCo Reimbursement Account Plan made with
respect to calendar year 2008 by or on behalf of all Transferred SpinCo
Participants for periods before the date of each such Transferred SpinCo
Participant’s transfer to the SpinCo Group, reduced by (ii) the sum of all
claims incurred in calendar year 2008 and paid by the RemainCo Reimbursement
Account Plan with respect to all such Transferred SpinCo Participants, and the
SpinCo Reimbursement Account Plan shall fully perform, pay and discharge all
claims submitted by Transferred SpinCo Participants on or after the date of the
cash transfer; provided, however, that if the amount described in (ii) above is
greater than the amount described in (i) above, SpinCo shall cause to be
transferred to RemainCo an amount in cash equal to the excess of (ii) over (i).
No more than 45 days following the Distribution Date, SpinCo shall cause to be
transferred to RemainCo an amount in cash equal to (i) the sum of all
contributions to the SpinCo Reimbursement Account Plan made with respect to
calendar year 2008 by or on behalf of all Transferred RemainCo Participants for
periods before the date of each such Transferred RemainCo Participant’s transfer
to the RemainCo Group, reduced by (ii) the sum of all claims incurred in
calendar year 2008 and paid by the SpinCo Reimbursement Account Plan with
respect to all such Transferred RemainCo Participants, and the RemainCo
Reimbursement Account Plan shall fully perform, pay and discharge all claims
submitted by Transferred RemainCo Participants on or after the date of the cash
transfer; provided, however, that if the amount described in (ii) above is
greater than the amount described in (i) above, RemainCo shall cause to be
transferred to SpinCo an amount in cash equal to the excess of (ii) over (i).
All assets or obligations relating to all participants in the RemainCo
Reimbursement Account Plan with respect to periods ending on or before
December 31, 2007 will be retained by RemainCo.
     5.3 Retiree Medical Coverage. Effective as of January 1, 2008, SpinCo
adopted a retiree medical plan to provide retiree medical benefits substantially
equivalent to those provided under the RemainCo Welfare Plan providing retiree
medical benefits (the “RemainCo Retiree Medical Plan”) to SpinCo Participants
who immediately prior to January 1, 2008 (or, with respect to a Transferred
SpinCo Participant, the date of such Transferred SpinCo Participant’s transfer
to the SpinCo Group) were participants in the RemainCo Retiree Medical Plan
(such retiree medical plan, the “SpinCo Retiree Medical Plan” and such SpinCo
Participants, the “SpinCo Retiree Medical Plan Participants”). The SpinCo
Retiree Medical Plan shall provide retiree medical benefits to (i) SpinCo
Participants who terminate employment on or after January 1, 2008 under
conditions entitling them to benefits under such plan, and (ii) other
individuals who terminate employment on or after January 1, 2008 under
conditions entitling them to benefits under such plan who would have been SpinCo
Participants on their date of termination if such date were the Distribution
Date. SpinCo (acting directly or through a member of the SpinCo Group) shall be
responsible for any and all liabilities (including liabilities for funding) with
respect to the SpinCo Retiree Medical Plan. Effective as of January 1, 2008,
SpinCo has

-21-



--------------------------------------------------------------------------------



 



caused the SpinCo Retiree Medical Plan to assume, and to fully perform, pay and
discharge, all accrued but unpaid benefits as of January 1, 2008, including
incurred but unreported claims for benefits, and any credits under the RemainCo
Retiree Medical Plan relating to all SpinCo Retiree Medical Plan Participants as
of January 1, 2008 (or, with respect to a Transferred SpinCo Participant, the
date of such Transferred SpinCo Participant’s transfer to the SpinCo Group).
     5.4 Time-Off Benefits. SpinCo shall credit each SpinCo Participant with the
amount of accrued but unused vacation time, sick time and other time-off
benefits as such SpinCo Participant had with the RemainCo Group as of the
Distribution Date (or, with respect to a Transferred SpinCo Participant, the
date of such Transferred SpinCo Participant’s transfer to the SpinCo Group).
Notwithstanding the above, SpinCo shall not be required to credit any SpinCo
Participant with any accrual to the extent that a benefit attributable to such
accrual is provided by the RemainCo Group. RemainCo shall credit each
Transferred RemainCo Participant with the amount of accrued but unused vacation
time, sick time and other time-off benefits as such Transferred RemainCo
Participant had with the SpinCo Group as of the date of such Transferred
RemainCo Participant’s transfer to the RemainCo Group. Notwithstanding the
above, RemainCo shall not be required to credit any Transferred RemainCo
Participant with any accrual to the extent that a benefit attributable to such
accrual is provided by the SpinCo Group.
ARTICLE 6.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
     6.1 SpinCo Supplemental Pension Plan.
          (a) Establishment of SpinCo SERP. Effective as of the Distribution
Date, SpinCo shall, or shall cause a member of the SpinCo Group to, establish a
non-qualified deferred compensation plan to benefit SpinCo Participants who have
accrued, or were eligible to accrue, benefits under the RemainCo SERP
immediately prior to the Distribution Date, the terms of which are substantially
comparable, in the aggregate, to the terms of the RemainCo SERP as in effect
immediately prior to the Distribution Date (the “SpinCo SERP”). Effective as of
the Distribution Date, SpinCo hereby agrees to cause the SpinCo SERP to assume
responsibility for all liabilities and fully perform, pay and discharge all
obligations, when such obligations become due, of the RemainCo SERP with respect
to all SpinCo Participants therein. SpinCo (acting directly or through a member
of the SpinCo Group) shall be responsible for any and all liabilities (including
liability for funding) and other obligations with respect to the SpinCo SERP.
          (b) Continuation of Elections. As of the Distribution Date, SpinCo
(acting directly or through a member of the SpinCo Group) shall cause the SpinCo
SERP to recognize and maintain all elections (including deferral, distribution
and investment elections) and beneficiary designations with respect to SpinCo
Participants under the RemainCo SERP to the extent such elections or
designations are available under the SpinCo SERP until a new election that by
its terms supersedes such original election is made by the SpinCo Participant in
accordance with applicable law and the terms and conditions of the SpinCo SERP.

-22-



--------------------------------------------------------------------------------



 



     6.2 SpinCo Board of Directors’ Deferred Compensation Plan.
          (a) Establishment of SpinCo Board of Directors’ Deferred Compensation
Plan. Effective as of the Distribution Date, SpinCo shall, or shall cause a
member of the SpinCo Group to, establish a non-qualified deferred compensation
plan, the terms of which are substantially comparable, in the aggregate, to the
terms of the RemainCo Board of Directors’ Deferred Compensation Plan as in
effect immediately prior to the Distribution Date (the “SpinCo Board of
Directors’ Deferred Compensation Plan”). Effective as of the Distribution Date,
except as provided in paragraphs (b) and (c) below, SpinCo hereby agrees to
cause the SpinCo Board of Directors’ Deferred Compensation Plan to assume
responsibility for all liabilities and fully perform, pay and discharge all
obligations, when such obligations become due, of the RemainCo Board of
Directors’ Deferred Compensation Plan with respect to all individuals who
immediately prior to the Distribution were directors of RemainCo and who, after
the Distribution Date, will serve as directors of SpinCo but not RemainCo
(“SpinCo Directors”) who have accrued, or were eligible to accrue, benefits
under the RemainCo Board of Directors’ Deferred Compensation Plan immediately
prior to the Distribution Date. SpinCo (acting directly or through a member of
the SpinCo Group) shall be responsible for any and all liabilities (including
liability for funding) and other obligations with respect to the SpinCo Board of
Directors’ Deferred Compensation Plan.
          (b) RemainCo/SpinCo Directors. With respect to each individual who
immediately prior to the Distribution was a director of RemainCo and who, after
the Distribution Date, will serve as a director of both RemainCo and SpinCo,
SpinCo hereby agrees to cause the SpinCo Board of Directors’ Deferred
Compensation Plan to assume responsibility for all liabilities and fully
perform, pay and discharge all obligations, when such obligations become due, of
the RemainCo Board of Directors’ Deferred Compensation Plan with respect to the
benefits accrued by such director under the RemainCo Board of Directors’
Deferred Compensation Plan immediately prior to the Distribution Date. For
periods on and after the Distribution Date, (i) each such director shall be
eligible to accrue benefits under the RemainCo Board of Directors’ Deferred
Compensation Plan and the SpinCo Board of Directors’ Deferred Compensation Plan
under the terms of each such plan, (ii) SpinCo (acting directly or through a
member of the SpinCo Group) shall be responsible for any and all liabilities
(including liability for funding) and other obligations with respect to the
SpinCo Board of Directors’ Deferred Compensation Plan accrued thereunder by each
such director on and after the Distribution Date, and (iii) RemainCo (acting
directly or through a member of the RemainCo Group) shall be responsible for any
and all liabilities (including liability for funding) and other obligations with
respect to the RemainCo Board of Directors’ Deferred Compensation Plan accrued
thereunder by each such director on and after the Distribution Date.
          (c) Benefits Payable in Stock. Notwithstanding anything herein to the
contrary, effective as of the Distribution Date, with respect to any benefits
accrued by a RemainCo director immediately prior to the Distribution Date under
the RemainCo Board of Directors’ Deferred Compensation Plan that represent
RemainCo Deferred Shares, the shares in each such individual’s RemainCo Deferred
Share Account shall be replaced with adjusted RemainCo Deferred Shares and
substitute SpinCo Deferred Shares. Immediately following the Distribution,
(i) the number of RemainCo Deferred Shares in such individual’s RemainCo
Deferred Share Account shall equal the number of RemainCo Deferred Shares in
such RemainCo Deferred Share Account immediately prior to the Distribution, and
(ii) the substitute

-23-



--------------------------------------------------------------------------------



 



SpinCo Deferred Shares shall represent the number of shares of SpinCo common
stock that such individual would have received in the Distribution had he held
the number of shares in his RemainCo Deferred Share Account immediately prior to
the Distribution, with the intention that such adjustment and substitution
preserve the intrinsic value of the original RemainCo Deferred Shares. Effective
as of the Distribution Date, SpinCo hereby agrees to cause the SpinCo Board of
Directors’ Deferred Compensation Plan to assume responsibility for all
liabilities and fully perform, pay and discharge all obligations, when such
obligations become due, with respect to the SpinCo Deferred Shares, and RemainCo
hereby agrees to cause the RemainCo Board of Directors’ Deferred Compensation
Plan to assume responsibility for all liabilities and fully perform, pay and
discharge all obligations, when such obligations become due, with respect to the
RemainCo Deferred Shares as adjusted in accordance with this paragraph.
          (d) Continuation of Elections. As of the Distribution Date, SpinCo
(acting directly or through a member of the SpinCo Group) shall cause the SpinCo
Board of Directors’ Deferred Compensation Plan to recognize and maintain all
elections (including deferral, distribution and investment elections) and
beneficiary designations with respect to SpinCo Directors and directors
described in paragraph (b) above under the RemainCo Board of Directors’ Deferred
Compensation Plan to the extent such elections or designations are available
under the SpinCo Board of Directors’ Deferred Compensation Plan until a new
election that by its terms supersedes such original election is made by such a
director in accordance with applicable law and the terms and conditions of the
SpinCo Board of Directors’ Deferred Compensation Plan.
     6.3 SpinCo Executive Deferred Compensation Program.
          (a) Establishment of SpinCo Executive Deferred Compensation Program.
Effective as of the Distribution Date, SpinCo shall, or shall cause a member of
the SpinCo Group to, establish a non-qualified deferred compensation plan, the
terms of which are substantially comparable, in the aggregate, to the terms of
the RemainCo Executive Deferred Compensation Program as in effect immediately
prior to the Distribution Date (the “SpinCo Executive Deferred Compensation
Program”). SpinCo (acting directly or through a member of the SpinCo Group)
shall be responsible for any and all liabilities (including liability for
funding) and other obligations with respect to the SpinCo Executive Deferred
Compensation Program.
          (b) Allocation of Liabilities.
          (i) Cash Benefits. Effective as of the Distribution Date, SpinCo
hereby agrees to cause the SpinCo Executive Deferred Compensation Program to
assume responsibility for all liabilities and fully perform, pay and discharge
all obligations, when such obligations become due, of the RemainCo Executive
Deferred Compensation Program with respect to benefits accrued thereunder by
SpinCo Participants immediately prior to the Distribution Date that are payable
in cash. Effective as of the Distribution Date, RemainCo hereby agrees to cause
the RemainCo Executive Deferred Compensation Program to retain responsibility
for all liabilities and fully perform, pay and discharge all obligations, when
such obligations become due, of the RemainCo Executive Deferred Compensation
Program with respect to benefits accrued thereunder

-24-



--------------------------------------------------------------------------------



 



by RemainCo Participants immediately prior to the Distribution Date that are
payable in cash.
          (ii) Stock Benefits. Effective as of the Distribution Date, with
respect to any benefits accrued by a RemainCo Participant or a SpinCo
Participant immediately prior to the Distribution Date under the RemainCo
Executive Deferred Compensation Program, the Hillenbrand Industries Stock Award
Program, the Hillenbrand Industries Senior Executive Compensation Program, or
any other similar program maintained by RemainCo that represent RemainCo
Deferred Shares, the shares in each such individual’s RemainCo Deferred Share
Account shall be replaced with adjusted RemainCo Deferred Shares and substitute
SpinCo Deferred Shares. Immediately following the Distribution, the number of
RemainCo Deferred Shares in such individual’s RemainCo Deferred Share Account
shall equal the number of RemainCo Deferred Shares in such RemainCo Deferred
Share Account immediately prior to the Distribution, and (ii) the substitute
SpinCo Deferred Shares shall represent the number of             shares of
SpinCo common stock that such individual would have received in the Distribution
had he held the number of shares in his RemainCo Deferred Share Account
immediately prior to the Distribution, with the intention that such adjustment
and substitution preserve the intrinsic value of the original RemainCo Deferred
Shares. Effective as of the Distribution Date, SpinCo hereby agrees to cause the
SpinCo Executive Deferred Compensation Program to assume responsibility for all
liabilities and fully perform, pay and discharge all obligations, when such
obligations become due, with respect to the SpinCo Deferred Shares, and RemainCo
hereby agrees to cause the RemainCo Executive Deferred Compensation Program to
assume responsibility for all liabilities and fully perform, pay and discharge
all obligations, when such obligations become due, with respect to the RemainCo
Deferred Shares as adjusted in accordance with this paragraph.
          (c) Continuation of Elections. As of the Distribution Date, SpinCo
(acting directly or through a member of the SpinCo Group) shall cause the SpinCo
Executive Deferred Compensation Program to recognize and maintain all elections
(including deferral, distribution and investment elections) and beneficiary
designations with respect to SpinCo Participants under the RemainCo Executive
Deferred Compensation Program to the extent such elections or designations are
available under the SpinCo Executive Deferred Compensation Program until a new
election that by its terms supersedes such original election is made by the
SpinCo Participant in accordance with applicable law and the terms and
conditions of the SpinCo Executive Deferred Compensation Program.
ARTICLE 7.
LONG-TERM INCENTIVE AWARDS
     7.1 Treatment of Outstanding RemainCo Options.
          (a) RemainCo Directors and Employees. RemainCo shall take any and all
action as shall be necessary or appropriate, including without limitation
approval of the provisions of this Agreement, so that each RemainCo Option held
on the Distribution Date by (1) an individual who immediately prior to the
Distribution was a director of RemainCo and who,

-25-



--------------------------------------------------------------------------------



 



after the Distribution Date, will serve as a director of RemainCo but not
SpinCo, or (2) a RemainCo Participant (other than a Former RemainCo Employee)
shall remain an option to purchase RemainCo common stock issued under the
RemainCo Stock Plan or the RemainCo 1996 Stock Plan (each such option, a
“Remaining RemainCo Option”). Each Remaining RemainCo Option shall be subject to
the same terms and conditions after the Distribution as the terms and conditions
applicable to the corresponding RemainCo Option immediately prior to the
Distribution, including the terms and conditions relating to vesting and the
post-termination exercise period, with the intention that such adjustment
satisfy the requirements of Section 424 of the Code and avoid treatment as
nonqualified deferred compensation subject to Section 409A of the Code. The
exercise price and number of shares subject to each Remaining RemainCo Option
shall be adjusted as follows: (i) the number of shares of RemainCo common stock
subject to each such Remaining RemainCo Option shall be equal to the product of
(x) the number of shares of RemainCo common stock subject to the corresponding
RemainCo Option immediately prior to the Distribution Date and (y) the RemainCo
Share Ratio, with fractional shares rounded to the nearest whole share and
(ii) the per-share exercise price of each such Remaining RemainCo Option shall
be equal to the product, rounded to the nearest cent, of (x) the per-share
exercise price of the corresponding RemainCo Option immediately prior to the
Distribution Date and (y) the RemainCo Price Ratio.
          (b) SpinCo Directors and Employees. RemainCo and SpinCo shall take any
and all action as shall be necessary or appropriate, including without
limitation approval of the provisions of this Agreement, so that each RemainCo
Option held on the Distribution Date by (1) an individual who immediately prior
to the Distribution was a director of RemainCo and who, after the Distribution
Date, will serve as a director of SpinCo but not RemainCo, or (2) a SpinCo
Participant (other than a Former SpinCo Employee) shall be replaced with a
substitute SpinCo Option (each such option, an “SpinCo Option”) issued under the
SpinCo Stock Plan, subject to terms and conditions after the Distribution that
are substantially similar (to the extent practicable) to the terms and
conditions applicable to the corresponding RemainCo Option immediately prior to
the Distribution, including the terms and conditions relating to vesting and the
post-termination exercise period, with the intention that such substitution
satisfy the requirements of Section 424 of the Code and avoid treatment as
nonqualified deferred compensation subject to Section 409A of the Code. The
exercise price and number of shares subject to such SpinCo Option shall be
determined as follows: (i) the number of shares of SpinCo common stock subject
to each such SpinCo Option shall be equal to the product of (x) the number of
shares of RemainCo common stock subject to the corresponding RemainCo Option
immediately prior to the Distribution Date and (y) the SpinCo Share Ratio, with
fractional shares rounded to the nearest whole share and (ii) the per-share
exercise price of each such SpinCo Option shall be equal to the product, rounded
to the nearest cent, of (x) the per-share exercise price of the corresponding
RemainCo Option immediately prior to the Distribution Date and (y) the SpinCo
Price Ratio. Such substitute SpinCo Option will take into account all employment
with both RemainCo and SpinCo, and their respective subsidiaries and affiliates,
for purposes of determining when the SpinCo Option becomes exercisable.
          (c) RemainCo/SpinCo Directors, Former RemainCo Directors and Former
Employees. RemainCo and SpinCo shall take any and all action as shall be
necessary or appropriate, including without limitation approval of the
provisions of this Agreement, so that each RemainCo Option held on the
Distribution Date by (1) an individual who immediately prior

-26-



--------------------------------------------------------------------------------



 



to the Distribution was a director of RemainCo and who, after the Distribution
Date, will serve as a director of both RemainCo and SpinCo, (2) a Former
RemainCo Director, (3) a Former RemainCo Employee, or (4) a Former SpinCo
Employee shall be replaced with an adjusted RemainCo Option with an adjusted
exercise price (a “Post-Distribution RemainCo Option”) and a substitute SpinCo
Option issued under the SpinCo Stock Plan, subject to terms and conditions after
the Distribution that are substantially similar (to the extent practicable) to
the terms and conditions applicable to the corresponding RemainCo Option
immediately prior to the Distribution, including the terms and conditions
relating to vesting and the post-termination exercise period, with the intention
that such adjustment and substitution satisfy the requirements of Section 424 of
the Code and avoid treatment as nonqualified deferred compensation subject to
Section 409A of the Code. Such replacement will be implemented in a manner such
that immediately following the Distribution (i) the number of shares relating to
the Post-Distribution RemainCo Option will be equal to the number of shares of
RemainCo common stock subject to the RemainCo Option immediately prior to the
Distribution, (ii) the number of shares subject to the substitute SpinCo Option
will be equal to the number of shares of SpinCo common stock that the option
holder would have received in the Distribution had the RemainCo common stock
subject to the RemainCo Option represented outstanding shares of RemainCo common
stock, and (iii) the per share option exercise price of the original RemainCo
Option will be proportionally allocated between the Post-Distribution RemainCo
Option and the substitute SpinCo Option based upon the RemainCo
Post-Distribution Stock Value and the SpinCo Stock Value and rounded to the
nearest cent. Each Post-Distribution RemainCo Option and substituted SpinCo
Option adjusted from or substituted for an original RemainCo Option described in
this Section 7.1(c), when combined, will preserve the intrinsic value of such
original RemainCo Option, and each will preserve the ratio from the original
option of the exercise price to the fair market value of the stock subject to
the option. Such options will take into account all employment with both
RemainCo and SpinCo, and their respective subsidiaries and affiliates, for
purposes of determining when the options become exercisable.
          (d) Non-U.S. Employees. RemainCo Options held by non-U.S. RemainCo
Participants and non-U.S. SpinCo Participants shall be treated in the same
manner as set forth in paragraphs (a)-(c) above, as applicable, unless it is
determined that such treatment would result in adverse tax consequences under
applicable non-U.S. tax laws, in which case such RemainCo Options shall be
adjusted in an alternative manner that will, to the extent possible, avoid such
adverse tax consequences.
          (e) Amendments and Waivers. Prior to the Distribution Date, RemainCo
shall amend the RemainCo Stock Plan and/or outstanding RemainCo Options, as
necessary, to provide that neither the Distribution nor a transfer of employment
in connection with the Distribution (i) between members of the RemainCo Group,
(ii) between members of the SpinCo Group, (iii) from a member of the RemainCo
Group to a member of the SpinCo Group, or (iv) from a member of the SpinCo Group
to a member of the RemainCo Group shall constitute a termination of employment
for purposes of such RemainCo Options. Prior to the Distribution Date, RemainCo
shall waive any applicable exercise or forfeiture restrictions with respect to
outstanding RemainCo Options under the RemainCo 1996 Stock Plan held by SpinCo
Participants that would otherwise apply as a result of the Distribution or a
transfer of employment from a member of the RemainCo Group to a member of the
SpinCo Group in

-27-



--------------------------------------------------------------------------------



 



connection with the Distribution so that neither the Distribution nor any such
transfer shall cause such RemainCo Options to expire.
          (f) Exercise of Options. Upon the exercise of a SpinCo Option,
regardless of the holder thereof, the exercise price shall be paid to (or
otherwise satisfied to the satisfaction of) SpinCo in accordance with the terms
of the SpinCo Option, and SpinCo shall be solely responsible for the issuance of
SpinCo common stock, for ensuring the withholding of all applicable tax on
behalf of the employing entity of such holder, and for ensuring the remittance
of such withholding taxes to the employing entity of such holder. Upon the
exercise of a Remaining RemainCo Option or a Post-Distribution RemainCo Option,
regardless of the holder thereof, the exercise price shall be paid to (or
otherwise satisfied to the satisfaction of) RemainCo in accordance with the
terms of the Remaining RemainCo Option or Post-Distribution RemainCo Option, and
RemainCo shall be solely responsible for the issuance of RemainCo common stock,
for ensuring the withholding of all applicable tax on behalf of the employing
entity of such holder and for ensuring the remittance of such withholding taxes
to the employing entity of such holder.
          (g) Restriction on Exercisability of Options. The Parties acknowledge
and agree that blackout periods may be implemented with respect to the Remaining
RemainCo Options, Post-Distribution RemainCo Options and the SpinCo Options for
administrative reasons in accordance with the terms of the RemainCo Stock Plan
or the SpinCo Stock Plan, as applicable.
     7.2 Treatment of Outstanding RemainCo Deferred Stock Awards.
          (a) RemainCo Directors and Employees. Subject to Section 7.2(d),
RemainCo and SpinCo shall take any and all action as shall be necessary or
appropriate, including without limitation approval of the provisions of this
Agreement, so that, as of the Distribution Date, the number of shares of
RemainCo Deferred Stock in the RemainCo Deferred Stock Account of (1) an
individual who immediately prior to the Distribution was a director of RemainCo
and who, after the Distribution Date, will serve as a director of RemainCo but
not SpinCo, and (2) a RemainCo Participant (other than a Former RemainCo
Employee) shall be adjusted such that the number of shares of RemainCo Deferred
Stock in such RemainCo Deferred Stock Account shall equal the product of (x) the
number of shares of RemainCo Deferred Stock in the RemainCo Deferred Stock
Account immediately prior to the Distribution, multiplied by (y) the RemainCo
Share Ratio. Such adjustment shall be intended to preserve the intrinsic value
of the original RemainCo Deferred Stock Award and to avoid treatment as
nonqualified deferred compensation subject to Section 409A of the Code.
          (b) SpinCo Directors and Employees. Subject to Section 7.2(d),
RemainCo and SpinCo shall take any and all action as shall be necessary or
appropriate, including without limitation approval of the provisions of this
Agreement, so that each RemainCo Deferred Stock Award held by (1) an individual
who immediately prior to the Distribution was a director of RemainCo and who,
after the Distribution Date, will serve as a director of SpinCo but not
RemainCo, and (2) a SpinCo Participant (other than a Former SpinCo Employee)
will be replaced with a substitute SpinCo Deferred Stock Award issued under the
SpinCo Stock Plan, subject to terms and conditions after the Distribution that
are substantially similar (to the extent

-28-



--------------------------------------------------------------------------------



 



practicable) to the terms and conditions applicable to the corresponding
RemainCo Deferred Stock Award immediately prior to the Distribution, with the
intention that such substitution avoid treatment as nonqualified deferred
compensation subject to Section 409A of the Code. It is intended that each
substitute SpinCo Deferred Stock Award will preserve the intrinsic value of the
original RemainCo Deferred Stock Award for which it was substituted by
representing a number of shares of SpinCo common stock equal to the product of
(x) the number of shares of RemainCo Deferred Stock in the RemainCo Deferred
Stock Account immediately prior to the Distribution, multiplied by (y) the
SpinCo Share Ratio. The Parties agree that unvested RemainCo Deferred Stock
Awards (other than performance-based RemainCo Deferred Stock Awards) granted
prior to December 2007 and held by individuals who immediately prior to the
Distribution are employees of a member of the SpinCo Group shall become fully
vested as of the Distribution Date and shall be paid according to their terms as
adjusted in accordance with this paragraph.
          (c) RemainCo/SpinCo Directors and Former RemainCo Directors. RemainCo
and SpinCo shall take any and all action as shall be necessary or appropriate,
including without limitation approval of the provisions of this Agreement, so
that (1) each individual who immediately prior to the Distribution was a
director of RemainCo and who, after the Distribution Date, will serve as a
director of both RemainCo and SpinCo, and (2) each Former RemainCo Director will
have each of his RemainCo Deferred Stock Awards replaced with an adjusted
RemainCo Deferred Stock Award and a substitute SpinCo Deferred Stock Award
issued under the SpinCo Stock Plan, subject to terms and conditions after the
Distribution that are substantially similar (to the extent practicable) to the
terms and conditions applicable to the corresponding RemainCo Deferred Stock
Award immediately prior to the Distribution, with the intention that such
adjustment and substitution avoid treatment as nonqualified deferred
compensation subject to Section 409A of the Code. Immediately following the
Distribution (i) the number of shares of RemainCo Deferred Stock in such
individual’s RemainCo Deferred Stock Account shall equal the number of shares of
RemainCo Deferred Stock in such RemainCo Deferred Stock Account immediately
prior to the Distribution, and (ii) the substitute SpinCo Deferred Stock Award
shall represent the number of shares of SpinCo common stock that such individual
would have received in the Distribution had he held the number of shares in his
RemainCo Deferred Stock Account immediately prior to the Distribution, with the
intention that such adjustment and substitution avoid treatment as nonqualified
deferred compensation subject to Section 409A of the Code.
          (d) Deferred Stock Awards with Deferred Payment. Notwithstanding
Sections 7.2(a) and (b), RemainCo and SpinCo shall take any and all action as
shall be necessary or appropriate, including without limitation approval of the
provisions of this Agreement, so that each RemainCo Participant and each SpinCo
Participant who has made an election to defer payment of a RemainCo Deferred
Stock Award will have the portion of their RemainCo Deferred Stock Awards to
which such election applies replaced with an adjusted RemainCo Deferred Stock
Award and a substitute SpinCo Deferred Stock Award issued under the SpinCo Stock
Plan. Immediately following the Distribution, with respect to the portion of the
RemainCo Deferred Stock Awards to which the deferral election applies, (i) the
number of shares of RemainCo Deferred Stock in such individual’s RemainCo
Deferred Stock Account shall equal the number of shares of RemainCo Deferred
Stock in such RemainCo Deferred Stock Account immediately prior to the
Distribution, and (ii) the substitute SpinCo Deferred Stock Award shall

-29-



--------------------------------------------------------------------------------



 



represent the number of shares of SpinCo common stock that such individual would
have received in the Distribution had he held the number of shares in his
RemainCo Deferred Stock Account immediately prior to the Distribution, with the
intention that such adjustment and substitution preserve the intrinsic value of
the original RemainCo Deferred Stock Award and avoid treatment as nonqualified
deferred compensation subject to Section 409A of the Code.
          (e) Non-U.S. Employees. RemainCo Deferred Stock Awards held by
non-U.S. RemainCo Participants and non-U.S. SpinCo Participants shall be treated
in the same manner as set forth in paragraphs (a)-(d) above, as applicable,
unless it is determined that such treatment would result in adverse tax
consequences under applicable non-U.S. tax laws, in which case such RemainCo
Deferred Stock Awards shall be adjusted in an alternative manner that will, to
the extent possible, avoid such adverse tax consequences.
          (f) Amendments. Prior to the Distribution Date, RemainCo shall amend
the RemainCo Stock Plan and/or outstanding RemainCo Deferred Stock Awards, as
necessary, to provide that (i) neither the Distribution nor a transfer of
employment in connection with the Distribution (A) between members of the
RemainCo Group, (B) between members of the SpinCo Group, (C) from a member of
the RemainCo Group to a member of the SpinCo Group, or (D) from a member of the
SpinCo Group to a member of the RemainCo Group shall constitute a termination of
employment for purposes of such RemainCo Deferred Stock Awards, and (ii) awards
that were granted on April 5, 2007 that are subject to vesting based on certain
performance goals shall vest based solely on the achievement of the performance
goals of each holder’s post-Distribution employer (i.e., RemainCo or SpinCo).
Prior to the Distribution Date, RemainCo shall amend the RemainCo Stock Plan and
RemainCo Deferred Stock Awards held by RemainCo directors who, after the
Distribution, will serve as directors of SpinCo, as necessary, to allow such
directors to make new elections providing that the underlying common stock will
be delivered on the six month anniversary of the date the director ceases to be
a director of SpinCo, provided that any such election to defer shall be
conditioned on the occurrence of the Distribution.
          (g) Vesting and Distribution of Deferred Stock Awards. Except with
respect to the RemainCo Deferred Stock Awards that vest as described in
Section 7.2(b), upon the vesting of the RemainCo Deferred Stock Awards, RemainCo
shall be solely responsible for the settlement of all RemainCo Deferred Stock
Awards, regardless of the holder thereof, and for ensuring the satisfaction of
all applicable tax withholding requirements on behalf of the employing entity of
such holder and for ensuring the remittance of such withholding taxes to the
employing entity of such holder. Upon the vesting of the RemainCo Deferred Stock
Awards that vest as described in Section 7.2(b) and the SpinCo Deferred Stock
Awards, SpinCo shall be solely responsible for the settlement of all such
awards, regardless of the holder thereof, and for ensuring the satisfaction of
all applicable tax withholding requirements on behalf of the employing entity of
such holder and for ensuring the remittance of such withholding taxes to the
employing entity of such holder.
     7.3 Cooperation. Each of the Parties shall establish an appropriate
administration system in order to handle, in an orderly manner, exercises of
RemainCo Options and SpinCo Options and the settlement of RemainCo Deferred
Stock Awards and SpinCo Deferred Stock Awards. Each of the Parties will work
together to unify and consolidate all indicative data and

-30-



--------------------------------------------------------------------------------



 



payroll and employment information on regular timetables and make certain that
each applicable entity’s data and records in respect of such awards are correct
and updated on a timely basis. The foregoing shall include employment status and
information required for tax withholding/remittance, compliance with trading
windows and compliance with the requirements of the Securities Exchange Act and
other applicable laws.
     7.4 SEC Registration. The Parties mutually agree to use commercially
reasonable efforts to maintain effective registration statements with the SEC
with respect to the long-term incentive awards described in this Article VII, to
the extent any such registration statement is required by applicable law.
     7.5 Savings Clause. The Parties hereby acknowledge that the provisions of
this Article VII are intended to achieve certain tax, legal and accounting
objectives and, in the event such objectives are not achieved, the Parties agree
to negotiate in good faith regarding such other actions that may be necessary or
appropriate to achieve such objectives.
ARTICLE 8.
ADDITIONAL COMPENSATION MATTERS; SEVERANCE
     8.1 Annual Incentive Awards.
          (a) SpinCo Assumption of Annual Incentive Liability. Effective as of
the Distribution Date, SpinCo shall assume or retain, as applicable,
responsibility for all liabilities and fully perform, pay and discharge all
obligations, when such obligations become due, relating to any annual incentive
awards that any SpinCo Participant is eligible to receive with respect to fiscal
year 2008 and, effective as of the Distribution Date, RemainCo shall have no
obligation with respect to any such annual incentive award.
          (b) RemainCo Assumption of Annual Incentive Liability. Effective as of
the Distribution Date, RemainCo shall assume or retain, as applicable,
responsibility for all liabilities and fully perform, pay and discharge all
obligations, when such obligations become due, relating to any annual incentive
awards that any RemainCo Participant is eligible to receive with respect to
fiscal year 2008 and, effective as of the Distribution Date, SpinCo shall have
no obligation with respect to any such annual incentive award.
          (c) Establishment of SpinCo Annual Incentive Plan. Effective as of the
Distribution Date, SpinCo shall have adopted an annual incentive plan which
shall permit the issuance of annual incentive awards on terms and conditions
substantially comparable to those under the RemainCo Short-Term Incentive
Compensation Plan (provided that the payment amounts and individual performance
criteria shall be established in the discretion of the SpinCo Board of Directors
or the SpinCo Committee).
          (d) Adjustment of Outstanding Awards. Effective as of the Distribution
Date, RemainCo and SpinCo shall adjust any outstanding annual incentive awards
for RemainCo Participants and SpinCo Participants, respectively, so that such
awards’ payout calculations shall be based solely on the RemainCo Participants’
and SpinCo Participants’ post-Distribution employer’s financial performance.

-31-



--------------------------------------------------------------------------------



 



     8.2 Individual Arrangements.
          (a) RemainCo Individual Arrangements. RemainCo acknowledges and agrees
that, except as otherwise provided herein, it shall have full responsibility
with respect to any liabilities and the payment or performance of any
obligations arising out of or relating to any employment, consulting,
non-competition, retention or other compensatory arrangement previously provided
by any member of the RemainCo Group or SpinCo Group to any RemainCo Participant,
including life insurance policies not held in any trust and covering any
RemainCo Participant.
          (b) SpinCo Individual Arrangements. SpinCo acknowledges and agrees
that, except as otherwise provided herein, it shall have full responsibility
with respect to any liabilities and the payment or performance of any
obligations arising out of or relating to any employment, consulting,
non-competition, retention or other compensatory arrangement previously provided
by any member of the RemainCo Group or SpinCo Group to any SpinCo Participant,
including life insurance policies not held in any trust and covering any SpinCo
Participant.
     8.3 Severance Plans.
          (a) Establishment of SpinCo Severance Plans. Effective as of the
Distribution Date, SpinCo shall take all steps necessary to establish for SpinCo
Employees a severance plan which provides severance benefits comparable to those
provided under the RemainCo Severance Plan (such SpinCo severance plan referred
to herein as the “SpinCo Severance Plan”).
          (b) Assumption of Severance Liabilities. Effective as of the
Distribution Date, SpinCo shall assume or retain, as applicable, responsibility
for all liabilities and fully perform, pay and discharge all obligations, when
such obligations become due, relating to any severance benefit to which a SpinCo
Participant is entitled under a RemainCo Severance Plan as of the Distribution
Date. Likewise, RemainCo shall assume or retain, as applicable, responsibility
for all liabilities and fully perform, pay and discharge all obligations, when
such obligations become due, relating to any severance benefit to which a
RemainCo Participant is entitled under a RemainCo Severance Plan as of the
Distribution Date.
          (c) Effect of the Separation on Severance. RemainCo and SpinCo
acknowledge and agree that the transaction contemplated by the Distribution
Agreement, in and of itself, will not constitute a termination of employment of
any SpinCo Participant for purposes of any policy, plan, program or agreement of
RemainCo or SpinCo or any member of the RemainCo Group or SpinCo Group that
provides for the payment of severance, separation pay, salary continuation or
similar benefits in the event of a termination of employment.
     8.4 Workers’ Compensation Liabilities.
          (a) Pre-Distribution Date Claims. Except as set forth below, (i) all
workers’ compensation liabilities relating to, arising out of, or resulting from
any claim by a SpinCo Employee or Former SpinCo Employee that results from an
accident, incident or event occurring, or from an occupational disease which
becomes manifest, before the Distribution Date shall be retained by SpinCo, and
(ii) all workers’ compensation liabilities relating to, arising out of, or
resulting from any claim by a RemainCo Employee or Former RemainCo Employee that

-32-



--------------------------------------------------------------------------------



 



results from an accident, incident or event occurring, or from an occupational
disease which becomes manifest, before the Distribution Date shall be retained
by RemainCo. Notwithstanding the foregoing, (i) RemainCo shall retain any
workers’ compensation liability relating to, arising out of, or resulting from
any claim by a SpinCo Employee or Former SpinCo Employee that results from an
accident, incident or event occurring, or from an occupational disease which
becomes manifest, as of a date such that, had such date been the Distribution
Date, the individual would have been a RemainCo Participant, and (ii) SpinCo
shall retain any workers’ compensation liability relating to, arising out of, or
resulting from any claim by a RemainCo Employee or Former RemainCo Employee that
results from an accident, incident or event occurring, or from an occupational
disease which becomes manifest, as of a date such that, had such date been the
Distribution Date, the individual would have been a SpinCo Participant.
          (b) Post-Distribution Date Claims. All workers’ compensation
liabilities relating to, arising out of, or resulting from any claim by a SpinCo
Employee or Former SpinCo Employee that results from an accident, incident or
event occurring, or from an occupational disease which becomes manifest, on or
after the Distribution Date shall be retained by SpinCo. All workers’
compensation liabilities relating to, arising out of, or resulting from any
claim by a RemainCo Employee or Former RemainCo Employee that results from an
accident, incident or event occurring, or from an occupational disease which
becomes manifest, on or after the Distribution Date shall be retained by
RemainCo.
          (c) General. For purposes of this Section 8.4, a compensable injury
shall be deemed to be sustained upon the occurrence of the event giving rise to
eligibility for workers’ compensation benefits or an occupational disease
becomes manifest, as the case may be. RemainCo and SpinCo shall cooperate in
good faith with respect to the notification to appropriate governmental agencies
of the Distribution and the issuance of new workers’ compensation insurance
policies or program of self-insurance and claims handling contracts.
     8.5 Sections 162(m)/409A. Notwithstanding anything in this Agreement to the
contrary (including the treatment of supplemental and deferred compensation
plans, outstanding long-term incentive awards and annual incentive awards as
described herein), the Parties agree to negotiate in good faith regarding the
need for any treatment different from that otherwise provided herein to ensure
that (i) a federal income tax deduction for the payment of such supplemental or
deferred compensation or long-term incentive award, annual incentive award or
other compensation is not limited by reason of Section 162(m) of the Code (to
the extent that such result is intended under the applicable RemainCo Benefit
Plan), and (ii) the treatment of such supplemental or deferred compensation or
long-term incentive award, annual incentive award or other compensation does not
cause the imposition of a tax under Section 409A of the Code.
     8.6 Director Fees. RemainCo shall retain responsibility for the payment of
any fees payable in respect of service on the RemainCo Board of Directors that
are payable but not yet paid as of the Distribution Date, and SpinCo shall have
no responsibility for any such payments.

-33-



--------------------------------------------------------------------------------



 



ARTICLE 9.
INDEMNIFICATION
     9.1 General Indemnification. Any claim for indemnification under this
Agreement shall be governed by, and be subject to, the provisions of Article III
of the Distribution Agreement, which provisions are hereby incorporated by
reference into this Agreement and any references to “Agreement” in such
Article III as incorporated herein shall be deemed to be references to this
Agreement.
ARTICLE 10.
GENERAL AND ADMINISTRATIVE
     10.1 Separate Plans. Each SpinCo Benefit Plan is intended to constitute a
separate, “single employer” plan so that no “multiple employer” plan (as
described in Code Section 413(c)) or “multiple employer welfare arrangement” (as
defined in ERISA Section 3(40)) shall exist with respect to RemainCo and SpinCo.
Notwithstanding the foregoing, RemainCo and SpinCo may arrange with third
parties providing services with respect to RemainCo Benefit Plans immediately
prior to the Distribution (including, but not limited to, administrative
services, claims processing services, trustee services and stop-loss coverage)
to continue such services on a shared basis for a period of time after the
Distribution Date. RemainCo and SpinCo agree to share the costs of any such
shared services during such period on a per-participant basis.
     10.2 Sharing Of Information. RemainCo and SpinCo (acting directly or
through their respective affiliates) shall provide to the other and their
respective agents and vendors all information as the other may reasonably
request to enable the requesting Party to administer efficiently and accurately
each of its Benefit Plans and to determine the scope of, as well as fulfill, its
obligations under this Agreement. Such information shall, to the extent
reasonably practicable, be provided in the format and at the times and places
requested, but in no event shall the Party providing such information be
obligated to incur any out-of-pocket expenses not reimbursed by the Party making
such request or make such information available outside of its normal business
hours and premises. Any information shared or exchanged pursuant to this
Agreement shall be subject to the confidentiality requirements set forth in the
Distribution Agreement. The Parties also hereby agree to enter into any business
associate agreements that may be required for the sharing of any information
pursuant to this Agreement to comply with the requirements of HIPAA.
     10.3 Reasonable Efforts/Cooperation. Each of the Parties hereto will use
its commercially reasonable efforts to promptly take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable under applicable laws and regulations to consummate the transactions
contemplated by this Agreement, including adopting plans or plan amendments.
Each of the Parties hereto shall cooperate fully on any issue relating to the
transactions contemplated by this Agreement for which the other Party seeks a
determination letter or private letter ruling from the IRS, an advisory opinion
from the DOL or any other filing, consent or approval with respect to or by a
Governmental Authority.

-34-



--------------------------------------------------------------------------------



 



     10.4 Employer Rights. Nothing in this Agreement shall prohibit SpinCo or
any SpinCo affiliate from amending, modifying or terminating any SpinCo Benefit
Plan at any time within its sole discretion. In addition, nothing in this
Agreement shall prohibit RemainCo or any RemainCo affiliate from amending,
modifying or terminating any RemainCo Benefit Plan at any time within its sole
discretion.
     10.5 Effect on Employment. Nothing in this Agreement is intended to confer
upon any employee or former employee of RemainCo, SpinCo or either of their
respective affiliates any right to continued employment, or any recall or
similar rights to an individual on layoff or any type of approved leave.
     10.6 Consent Of Third Parties. If any provision of this Agreement is
dependent on the consent of any third party and such consent is withheld, the
Parties hereto shall use their reasonable best efforts to implement the
applicable provisions of this Agreement to the fullest extent practicable. If
any provision of this Agreement cannot be implemented due to the failure of such
third party to consent, the Parties hereto shall negotiate in good faith to
implement the provision in a mutually satisfactory manner.
     10.7 Access To Employees. Following the Distribution Date, RemainCo and
SpinCo shall, or shall cause each of their respective affiliates to, make
available to each other those of their employees who may reasonably be needed in
order to defend or prosecute any legal or administrative action (other than a
legal action between RemainCo and SpinCo) to which any employee, director or
Benefit Plan of the RemainCo Group or SpinCo Group is a party and which relates
to their respective Benefit Plans prior to the Distribution Date. The Party to
whom an employee is made available in accordance with this Section 10.7 shall
pay or reimburse the other Party for all reasonable expenses which may be
incurred by such employee in connection therewith, including all reasonable
travel, lodging, and meal expenses, but excluding any amount for such employee’s
time spent in connection herewith.
     10.8 Beneficiary Designation/Release Of Information/Right To Reimbursement.
To the extent permitted by applicable law and except as otherwise provided for
in this Agreement, all beneficiary designations, authorizations for the release
of information and rights to reimbursement made by or relating to SpinCo
Participants under RemainCo Benefit Plans shall be transferred to and be in full
force and effect under the corresponding SpinCo Benefit Plans until such
beneficiary designations, authorizations or rights are replaced or revoked by,
or no longer apply, to the relevant SpinCo Participant.
     10.9 Not A Change In Control. The Parties hereto acknowledge and agree that
the transactions contemplated by the Distribution Agreement and this Agreement
do not constitute a “change in control” for purposes of any RemainCo Benefit
Plan or SpinCo Benefit Plan.
ARTICLE 11.
MISCELLANEOUS
     11.1 Effect If Distribution Does Not Occur. Notwithstanding anything in
this Agreement to the contrary, if the Distribution Agreement is terminated
prior to the Distribution

-35-



--------------------------------------------------------------------------------



 



Date, then all actions and events that are, under this Agreement, to be taken or
occur effective prior to, as of or following the Distribution Date, or otherwise
in connection with the Distribution, shall not be taken or occur except to the
extent specifically agreed to in writing by RemainCo and SpinCo and neither
Party shall have any liability or further obligation to the other Party under
this Agreement.
     11.2 Relationship Of Parties. Nothing in this Agreement shall be deemed or
construed by the Parties or any third party as creating the relationship of
principal and agent, partnership or joint venture between the Parties, it being
understood and agreed that no provision contained herein, and no act of the
Parties, shall be deemed to create any relationship between the Parties other
than the relationship set forth herein.
     11.3 Affiliates. Each of RemainCo and SpinCo shall cause to be performed,
and hereby guarantees the performance of, all actions, agreements and
obligations set forth in this Agreement to be performed by each of their
affiliates, respectively.
     11.4 Notices. All notices, requests, claims, demands and other
communications under this Agreement, as between the Parties, shall be in writing
and shall be given or made (and shall be deemed to have been duly given or made
upon receipt unless the day of receipt is not a Business Day, in which case it
shall be deemed to have been duly given or made on the next following Business
Day) by delivery in person, by overnight courier service, by facsimile with
receipt confirmed (followed by delivery of an original via overnight courier
service) or by registered or certified mail (postage prepaid, return receipt
requested) to the respective Parties at the following addresses (or at such
other address for a Party as shall be specified in a notice given in accordance
with this Section 11.4):
To RemainCo:
Hillenbrand Industries, Inc. (to be renamed Hill-Rom Holdings, Inc.)
700 State Route 46 East
Batesville, IN 47006-8835
c/o Corporate Secretary
To SpinCo:
Batesville Holdings, Inc. (to be renamed Hillenbrand, Inc.)
One Batesville Boulevard
Batesville, IN 47006-8835
c/o Corporate Secretary
     11.5 Entire Agreement. This Agreement, the Distribution Agreement, and each
other related agreement, including any annexes, schedules and exhibits hereto
and thereto, as well as any other agreements and documents referred to herein
and therein, shall constitute the entire agreement between the Parties with
respect to the subject matter hereof and shall supersede all previous
negotiations, commitments and writings with respect to such subject matter. In
the event of any inconsistency between this Agreement and any Exhibit hereto,
the Exhibit shall prevail.

-36-



--------------------------------------------------------------------------------



 



     11.6 Waivers. The failure of any Party to require strict performance by any
other Party of any provision in this Agreement will not waive or diminish that
Party’s right to demand strict performance thereafter of that or any other
provision hereof.
     11.7 Amendments. Subject to the terms of Section 11.8 of this Agreement,
this Agreement may not be modified or amended except by an agreement in writing
signed by each of the Parties.
     11.8 Termination, Etc. This Agreement (including Article IX hereof
(Indemnification)) may be terminated and abandoned at any time prior to the
Distribution Date by and in the sole discretion of RemainCo without the approval
of SpinCo or the stockholders of RemainCo and it shall be deemed terminated if
and when the Distribution Agreement is terminated. In the event of such
termination, no Party shall have any liability of any kind to any other Party or
any other Person. After the Distribution Date, this Agreement may not be
terminated except by an agreement in writing signed by each of the Parties.
     11.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Indiana (other than the laws regarding
choice of laws and conflicts of laws) as to all matters, including matters of
validity, construction, effect, performance and remedies.
     11.10 Dispute Resolution. Any controversy, dispute or claim arising out of,
in connection with, or in relation to the interpretation, performance,
nonperformance, validity, termination or breach of this Agreement or otherwise
arising out of, or in any way related to this Agreement or the transactions
contemplated hereby, including any claim based on contract, tort, statute or
constitution (but excluding any controversy, dispute or claim arising out of any
contract relating to the use or lease of real property if any third party is a
necessary party to such controversy, dispute or claim) (collectively, “Agreement
Dispute”), shall be governed by, and be subject to, the provisions of Article VI
of the Distribution Agreement, which provisions (and related defined terms) are
hereby incorporated by reference into this Agreement and any references to
“Agreement” in such Article VI as incorporated herein shall be deemed to be
references to this Agreement; provided, however, any references to “Agreement”
or “Agreement Disputes” in such Article VI as incorporated herein shall be
deemed to be references to this Agreement and Agreement Disputes as defined in
this Agreement. Notwithstanding the foregoing provisions of this Section 11.10,
(i) disputes regarding the amount of the Final Pension Plan Transfer Amount or
True-Up Amount shall be determined exclusively pursuant to the dispute
resolution procedures set out in Section 3.2 of this Agreement, (ii) no notice
of dispute relating to the characterization of an individual as a RemainCo
Employee, SpinCo Employee, Former RemainCo Employee or Former SpinCo Employee
may be provided under this Section 11.10 more than one hundred eighty (180) days
after the Distribution, and (iii) no notice of dispute may be provided under
this Section 11.10 after the second anniversary of the Distribution Date.
     11.11 Titles and Headings. Titles and headings to sections herein are
inserted for the convenience of reference only and are not intended to be a part
of or to affect the meaning or interpretation of this Agreement.

-37-



--------------------------------------------------------------------------------



 



     11.12 Counterparts. This Agreement may be executed in more than one
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the Parties and delivered to the other Parties.
     11.13 Assignment. Except as otherwise provided for in this Agreement, this
Agreement shall not be assignable, in whole or in part, directly or indirectly,
by any Party without the prior written consent of the other Party, and any
attempt to assign any rights or obligations arising under this Agreement without
such consent shall be void; provided, that, a Party may assign this Agreement in
connection with a merger transaction in which such Party is not the surviving
entity or the sale by such Party of all or substantially all of its assets; and
provided, further, that the surviving entity of such merger or the transferee of
such assets shall agree in writing, reasonably satisfactory to the other
Parties, to be bound by the terms of this Agreement as if named as a “Party”
hereto.
     11.14 Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby. The Parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions,
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
     11.15 Successors and Assigns. The provisions of this Agreement and the
obligations and rights hereunder shall be binding upon, inure to the benefit of
and be enforceable by (and against) the Parties and their respective successors
and permitted transferees and assigns.
     11.16 Exhibits. The Exhibits shall be construed with and as an integral
part of this Agreement to the same extent as if the same had been set forth
verbatim herein.
     11.17 Specific Performance. The Parties agree that irreparable damage would
occur in the event that the provisions of this Agreement were not performed in
accordance with their specific terms. Accordingly, it is hereby agreed that the
Parties shall be entitled to (i) an injunction or injunctions to enforce
specifically the terms and provisions hereof in any arbitration in accordance
with Section 11.10 of this Agreement, (ii) provisional or temporary injunctive
relief in accordance therewith in any Indiana Court, and (iii) enforcement of
any such award of an arbitral tribunal or an Indiana Court in any court of the
United States, or any other any court or tribunal sitting in any state of the
United States or in any foreign country that has jurisdiction, this being in
addition to any other remedy or relief to which they may be entitled.
     11.18 Waiver of Jury Trial. SUBJECT TO SECTIONS 11.10 AND 11.17 OF THIS
AGREEMENT, EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
COURT PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF AND PERMITTED UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH OF THE PARTIES HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR

-38-



--------------------------------------------------------------------------------



 



OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 11.18.
     11.19 Force Majeure. No Party (or any Person acting on its behalf) shall
have any liability or responsibility for failure to fulfill any obligation
(other than a payment obligation) under this Agreement so long as and to the
extent to which the fulfillment of such obligation is prevented, frustrated,
hindered or delayed as a consequence of circumstances of Force Majeure. A Party
claiming the benefit of this provision shall, as soon as reasonably practicable
after the occurrence of any such event: (a) notify the other Party of the nature
and extent of any such Force Majeure condition and (b) use due diligence to
remove any such causes and resume performance under this Agreement as soon as
reasonably practicable.
     11.20 Authorization. Each of the Parties hereby represents and warrants
that it has the power and authority to execute, deliver and perform this
Agreement, that this Agreement has been duly authorized by all necessary
corporate action on the part of such Party, that this Agreement constitutes a
legal, valid and binding obligation of each such Party and that the execution,
delivery and performance of this Agreement by such Party does not contravene or
conflict with any provision of law or of its charter or bylaws or any material
agreement, instrument or order binding on such Party.
     11.21 No Third-Party Beneficiaries. Except as otherwise expressly provided
in this Agreement, this Agreement is solely for the benefit of the Parties and
should not be deemed to confer upon third parties any remedy, claim, liability,
reimbursement, cause of action or other right in excess of those existing
without reference to this Agreement.
     11.22 Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. This Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted.
[Remainder of this page intentionally left blank.]

-39-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

            HILLENBRAND INDUSTRIES, INC.
      By:   /s/ Patrick D. de Maynadier      Name:   Patrick D. de Maynadier   
  Title:   Vice President, General Counsel and Secretary        BATESVILLE
HOLDINGS, INC.
      By:   /s/ John R. Zerkle      Name:   John R. Zerkle      Title:   Vice
President, General Counsel and Secretrary     

-40-



--------------------------------------------------------------------------------



 



EXHIBIT A
Assumptions And Valuation Methodology for Purposes of Section 3.2(b)
Mortality Rates — Per PBGC Regulation Section 4044.53.
Interest Rates — Per PBGC Regulation Section 4044.52 and Appendix B thereto.
Expected Retirement Age — Per Regulation Section 4044.55 and assuming
beginning-of-year decrement. Early retirement subsidies will be taken into
account in the value of accrued benefits by reflecting a grow-in of early
retirement eligibility by including projected future eligibility service.
Preretirement Withdrawal/Disability Rates — None assumed.
Expense Loading — None assumed.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
RemainCo Welfare Plans
Medical Plan
Dental Plan
Vision Plan
Basic Employee Life Insurance
Supplemental Life and Dependent Life Insurance
Basic Employee AD&D
Voluntary AD&D and Dependent AD&D
Long Term Disability
Voluntary Long Term Disability
Short Term Disability
Employee Assistance Program
Health Care Flexible Spending Account
Dependent Care Flexible Spending Account
Adoption Assistance Flexible Spending Account
Limited Scope Flexible Spending Account
Business Travel Accident
Tuition Reimbursement
Vacation and Holiday Policies

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Transferred RemainCo Participants
Back, Brigid
Betz, Mike K.
Bibee, Nicole
Breheim, Ken A.
Briggs, Steven R.
Clayton, David D.
Crawford, Barbara L.
Fletcher, Jerry
Harris, Jermaine W.
McClanahan, Shawn P.
Merkel, Laura
Newman, Heather R.
Patterson, Marci M.
Schneider, Frank T.
Seagren, Lynne M.
Shaw, Anna
Todd, Michael A.
Wolter, Adam J.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Transferred SpinCo Participants
Barnhorst, Scott
Bischoff, Mary
Bowers, Sue
Brack, Robert
Branstetter, Gayle
Clarke, Dan
Faust, Richard
Goins, Glenn
Heinlein, Merrilee
Kinker, Michael
Kuntz, Eric
Lake, Barry
Lanning, Mark
Mehlon, Gerald
Russell, Kay
Vankirk, James

 